EXHIBIT 10.6




Loan No. 526436:11

























MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT AND FIXTURE
FILING

Dated as of May 11, 2010

INLAND DIVERSIFIED KISSIMMEE PLEASANT HILL, L.L.C.,

a Delaware limited liability company

(Mortgagor)

TO

JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.)
(Mortgagee)




LOCATION OF PROPERTY:

Pleasant Hill Commons

3307-3343 S. Orange Blossom Trail

Kissimmee, Florida 34746











EXHIBIT 10.6




TABLE OF CONTENTS

Page

1.  Payment of Indebtedness and Incorporation of Covenants, Conditions and
Agreements

5

2.  Warranty of Title

5

3.  Insurance; Casualty

5

4.  Payment of Taxes, Etc.

10

5.  Reserve Fund

11

6.  Condemnation

13

7.  Leases and Rents

14

8.  Maintenance and Use of Mortgaged Property

16

9.  Transfer or Encumbrance of the Mortgaged Property or Interests in the
Mortgagor; Other Indebtedness  18

10.  Estoppel Certificates

27

11.  No Cooperative or Condominium

28

12.  Changes in the Laws Regarding Taxation

28

13.  No Credits on Account of the Indebtedness

28

14.  Documentary Stamps

29

15.  Right of Entry

29

16.  Books and Records

29

17.  Performance of Other Agreements

30

18.  Representations and Covenants Concerning Loan

30

19.  Single Purpose Entity/Separateness

33

20.  Events of Default; Remedies

35

21.  Additional Remedies

37

22.  Right to Cure Defaults

39

23.  Late Payment Charge

40

24.  Prepayment

40

25.  Prepayment After Event of Default

40

26.  Appointment of Receiver

40

27.  Security Agreement

41

28.  Authority

42

29.  Actions and Proceedings

42

30.  Further Acts, Etc.

42

31.  Recording of Mortgage, Etc.

43

32.  Usury Laws

43

33.  Sole Discretion of Mortgagee

43

34.  Recovery of Sums Required To Be Paid

44

35.  Marshalling and Other Matters

44

36.  Waiver of Notice

44

37.  Remedies of Mortgagor

44

38.  Reporting Requirements

44

39.  Hazardous Materials

45





i













40.  Asbestos

47

41.  Bankruptcy or Insolvency

47

42.  Compliance with ERISA and State Statutes on Governmental Plans

48

43.  Assignments

49

44.  Cooperation

49

45.  Indemnification for Recourse Obligations

50

46.  Exculpation and Recourse

50

47.  Notices

52

48.  Non-Waiver

53

49.  Joint and Several Liability

53

50.  Severability

53

51.  Duplicate Originals

53

52.  Indemnity and Mortgagee’s Costs

54

53.  Certain Definitions

54

54.  No Oral Change

55

55.  No Foreign Person

55

56.  Separate Tax Lot

55

57.  Right to Release Any Portion of the Mortgaged Property

55

58.  Subrogation

55

59.  Administrative Fees

55

60.  Disclosure

55

61.  Headings, Etc.

56

62.  Address of Real Property

56

63.  Method of Payment

56

64.  Publicity

56

65.  Relationship

56

66.  Homestead

56

67.  No Third Party Beneficiaries

56

68.  Compliance with Regulation U

56

69.  Entire Agreement

57

70.  Servicer

57

71.  Book Entry

57

72.  Governing Law; Consent to Jurisdiction.

57

73.  Future Advances.

58

74.  Counterparts.

58

75.  WAIVER OF JURY TRIAL.

59








ii







EXHIBIT 10.6




INDEX OF DEFINED TERMS





iii




EXHIBIT 10.6




Loan No. 526436:11

THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT AND FIXTURE
FILING (this "Mortgage"), made as of the 11 day of May, 2010, by INLAND
DIVERSIFIED KISSIMMEE PLEASANT HILL, L.L.C., a Delaware limited liability
company, having its principal place of business at 2901 Butterfield Road, Oak
Brook, Illinois 60523 ("Mortgagor"), to and for the benefit of JOHN HANCOCK LIFE
INSURANCE COMPANY (U.S.A.), a Michigan corporation having its principal place of
business at 197 Clarendon Street, C-3, Boston, Massachusetts 02116
("Mortgagee").

W I T N E S S E T H:

To secure the payment of an indebtedness in the principal sum of Six Million
Eight Hundred Thousand and 0/100 Dollars ($6,800,000.00), lawful money of the
United States of America, to be paid with interest and all other sums and fees
payable according to a certain mortgage note dated the date hereof made by
Mortgagor to Mortgagee (the mortgage note, together with all extensions,
renewals or modifications thereof, being hereinafter collectively called the
“Note“; and the loan evidenced by the Note being hereinafter referred to as the
“Loan“) and all indebtedness, obligations, liabilities and expenses due
hereunder and under any other Loan Document (as hereinafter defined) (the
indebtedness, interest, other sums, fees, obligations and all other sums due
under the Note and/or hereunder and/or any other Loan Document being
collectively called the “Indebtedness”), Mortgagor has mortgaged, given,
granted, bargained, sold, alienated, enfeoffed, conveyed, confirmed, pledged,
assigned and hypothecated and by these presents does mortgage, give, grant,
bargain, sell, alien, enfeoff, convey, confirm, pledge, assign and hypothecate
unto Mortgagee and hereby grants unto Mortgagee a security interest in the
following property and rights, whether now owned or held or hereafter acquired
(collectively, the “Mortgaged Property“):

GRANTING CLAUSE ONE

All right, title and interest in and to the real property or properties
described on Exhibit A hereto (collectively, the “Land“).

GRANTING CLAUSE TWO

All additional lands, estates and development rights hereafter acquired by
Mortgagor for use in connection with the Land and the development of the Land
and all additional lands and estates therein which may, from time to time, by
supplemental mortgage or otherwise, be expressly made subject to the lien
thereof (collectively, the “Additional Land“).




















GRANTING CLAUSE THREE

Any and all buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and improvements now or
hereafter located on the Land or any part thereof (collectively, the
“Improvements“); the Land, the Additional Land and the Improvements hereinafter
collectively referred to as the “Real Property“).

GRANTING CLAUSE FOUR

All easements, rights-of-way, strips and gores of land, streets, ways, alleys,
passages, sewer rights, water, water courses, water rights and powers, oil, gas
and mineral rights, air rights and development rights, zoning rights, tax
credits or benefits and all estates, rights, titles, interests, privileges,
liberties, tenements, hereditaments and appurtenances of any nature whatsoever
in any way now or hereafter belonging, relating or pertaining to the Real
Property or any part thereof and the reversion and reversions, remainder and
remainders and all land lying in the bed of any street, road or avenue, opened
or proposed, in front of or adjoining the Land or any part thereof to the center
line thereof and all the estates, rights, titles, interests, dower and rights of
dower, curtesy and rights of curtesy, property, possession, claim and demand
whatsoever, both in law and in equity, of Mortgagor in, of and to the Real
Property and every part and parcel thereof, with the appurtenances thereto.

GRANTING CLAUSE FIVE

All machinery, equipment, fixtures and other property of every kind and nature
whatsoever owned by Mortgagor or in which Mortgagor has or shall have an
interest (to the extent of such interest) now or hereafter located upon the Real
Property or appurtenant thereto and usable in connection with the present or
future operation and occupancy of the Real Property and all building equipment,
materials and supplies of any nature whatsoever owned by Mortgagor or in which
Mortgagor has or shall have an interest (to the extent of such interest) now or
hereafter located upon the Real Property or appurtenant thereto or usable in
connection with the present or future operation and occupancy of the Real
Property, including but not limited to all heating, ventilating, air
conditioning, plumbing, lighting, communications and elevator machinery,
equipment and fixtures (hereinafter collectively called the “Equipment“) and the
right, title and interest of Mortgagor in and to any of the Equipment which may
be subject to any security agreements (as defined in the Uniform Commercial Code
of the State in which the Mortgaged Property is located (the “Uniform Commercial
Code“)) superior, inferior or pari passu in lien to the lien of this Mortgage.
 In connection with Equipment which is leased to Mortgagor or which is subject
to a lien or security interest which is superior to the lien of this Mortgage,
this Mortgage shall also cover all right, title and interest of each Mortgagor
in and to all deposits and the benefit of all payments now or hereafter made
with respect to such Equipment.





2













GRANTING CLAUSE SIX

All awards or payments, including interest thereon, which may heretofore and
hereafter be made with respect to the Real Property or any part thereof, whether
from the exercise of the right of eminent domain (including but not limited to
any transfer made in lieu of or in anticipation of the exercise of said right),
or for a change of grade or for any other injury to or decrease in the value of
the Real Property.

GRANTING CLAUSE SEVEN

All leases and subleases (including, without limitation, all guarantees thereof)
and other agreements affecting the use, enjoyment and/or occupancy of the Real
Property or any part thereof, now or hereafter entered into (including any use
or occupancy arrangements created pursuant to Section 365(h) of Title 11 of the
United States Code (the “Bankruptcy Code“) or otherwise in connection with the
commencement or continuance of any bankruptcy, reorganization, arrangement,
insolvency, dissolution, receivership or similar proceedings or any assignment
for the benefit of creditors in respect of any tenant or occupant of any portion
of the Real Property), together with any extension or renewal of the same (the
“Leases“) and all income, rents, issues, profits, revenues and proceeds
including, but not limited to, all oil and gas or other mineral royalties and
bonuses from the Real Property (including any payments received pursuant to
Section 502(b) of the Bankruptcy Code or otherwise in connection with the
commencement or continuance of any bankruptcy, reorganization, arrangement,
insolvency, dissolution, receivership or similar proceedings or any assignment
for the benefit of creditors in respect of any tenant or occupant of any portion
of the Real Property and all claims as a creditor in connection with any of the
foregoing) (the “Rents“) and all proceeds from the sale, cancellation, surrender
or other disposition of the Leases and the right to receive and apply the Rents
to the payment of the Indebtedness.

GRANTING CLAUSE EIGHT

All proceeds of and any unearned premiums on any insurance policies covering the
Real Property or any part thereof including, without limitation, the right to
receive and apply the proceeds of any insurance, judgments or settlements made
in lieu thereof, for damage to the Real Property or any part thereof.

GRANTING CLAUSE NINE

All tax refunds, including interest thereon, tax credits and tax abatements and
the right to receive or benefit from the same, which may be payable or available
with respect to the Real Property.

GRANTING CLAUSE TEN

The right, in the name and on behalf of Mortgagor, to appear in and defend any
action or proceeding brought with respect to the Real Property or any part
thereof and to commence any action or proceeding to protect the interest of
Mortgagee in the Real Property or any part thereof.





3













GRANTING CLAUSE ELEVEN

All accounts receivable, utility or other deposits, intangibles, contract
rights, interests, estates or other claims, both in law and in equity, which
Mortgagor now has or may hereafter acquire in the Real Property or any part
thereof.

GRANTING CLAUSE TWELVE

All rights which Mortgagor now has or may hereafter acquire to be indemnified
and/or held harmless from any liability, loss, damage, cost or expense
(including, without limitation, attorneys’ fees and disbursements) relating to
the Real Property or any part thereof.

GRANTING CLAUSE THIRTEEN

All plans and specifications, maps, surveys, studies, reports, contracts,
subcontracts, service contracts, management contracts, franchise agreements and
other agreements, franchises, trade names, trademarks, symbols, service marks,
approvals, consents, permits, special permits, licenses and rights, whether
governmental or otherwise, respecting the use, occupation, development,
construction and/or operation of the Real Property or any part thereof or the
activities conducted thereon or therein, or otherwise pertaining to the Real
Property or any part thereof.

GRANTING CLAUSE FOURTEEN

All proceeds, products, offspring, rents and profits from any of the foregoing,
including without limitation, those from sale, exchange, transfer, collection,
loss, damage, disposition, substitution or replacement of any of the foregoing.

WITH RESPECT to any portion of the Mortgaged Property which is not real estate
under the laws of the State in which the Mortgaged Property is located,
Mortgagor hereby grants, bargains, sells and conveys the same to Mortgagee for
the purposes set forth hereunder and Mortgagee shall be vested with all rights,
power and authority granted hereunder or by law to Mortgagee with respect
thereto.

TO HAVE AND TO HOLD the above granted and described Mortgaged Property unto and
to the use and benefit of Mortgagee and the successors and assigns of Mortgagee
forever.

PROVIDED, HOWEVER, these presents are upon the express condition, if Mortgagor
shall well and truly pay to Mortgagee the Indebtedness at the time and in the
manner provided in the Note and this Mortgage and shall well and truly abide by
and comply with each and every covenant and condition set forth herein, in the
Note and in the other Loan Documents, these presents and the estate hereby
granted shall cease, terminate and be void.

AND Mortgagor represents and warrants to and covenants and agrees with Mortgagee
as follows:





4













PART I - GENERAL PROVISIONS

1.

Payment of Indebtedness and Incorporation of Covenants, Conditions and
Agreements.  Mortgagor shall pay the Indebtedness at the time and in the manner
provided in the Note, this Mortgage and the other Loan Documents.  All the
covenants, conditions and agreements contained in the Note and the other Loan
Documents are hereby made a part of this Mortgage to the same extent and with
the same force as if fully set forth herein.

2.

Warranty of Title.  Mortgagor has good and marketable title to the Mortgaged
Property; Mortgagor has the right to mortgage, give, grant, bargain, sell,
alienate, enfeoff, convey, confirm, pledge, lease, assign, hypothecate and grant
a security interest in the Mortgaged Property; Mortgagor possesses an
indefeasible fee estate in the Real Property; and Mortgagor owns the Mortgaged
Property free and clear of all liens, encumbrances and charges whatsoever except
those exceptions shown in the title insurance policy insuring the lien of this
Mortgage (this Mortgage and the liens, encumbrances and charges shown as
exceptions in such title policy, hereinafter collectively referred to as the
“Permitted Encumbrances“).  Mortgagor shall forever warrant, defend and preserve
such title and the validity and priority of the lien of this Mortgage and shall
forever warrant and defend the same to Mortgagee against the claims of all
persons whomsoever.

3.

Insurance; Casualty.

(a)

Mortgagor, at its sole cost and expense, shall keep the Mortgaged Property
insured during the term of this Mortgage for the mutual benefit of Mortgagor and
Mortgagee against loss or damage by any peril covered by a standard “special
perils” or “all-risk-of-physical-loss” insurance policy including, without
limitation, riot and civil commotion, acts of terrorism, vandalism, malicious
mischief, burglary, theft and mysterious disappearance in an amount (i) equal to
at least one hundred percent (100%) of the then “full replacement cost” of the
Improvements and Equipment, without deduction for physical depreciation and (ii)
such that the insurer would not deem Mortgagor a coinsurer under such policies.
 The policies of insurance carried in accordance with this Paragraph 3 shall be
paid annually in advance and shall contain the “Replacement Cost Endorsement”
with a waiver of depreciation, and shall have a deductible no greater than
$10,000 unless so agreed by Mortgagee.  In addition, Mortgagee may, at its
option, retain the services of a firm to monitor the policies of insurance for
conformance with this Mortgage, the cost of which shall be borne by Mortgagor.

(b)

Mortgagor, at its sole cost and expense, for the mutual benefit of Mortgagor and
Mortgagee, shall also obtain and maintain during the term of this Mortgage the
following policies of insurance:

(i)

Flood insurance if any part of the Real Property is located in an area
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards and in which flood insurance has been made available under
the National Flood Insurance Act of 1968 (and any successor act thereto) in an
amount at least equal to the outstanding principal amount of the Note or the
maximum limit of





5













coverage available with respect to the Improvements and Equipment under said
Act, whichever is less.

(ii)

Comprehensive public liability insurance, including broad form property damage,
blanket contractual and personal injuries (including death resulting therefrom)
coverages.

(iii)

 Rental loss insurance in an amount equal to at least one hundred percent (100%)
of the aggregate annual amount of all rents and additional rents payable by all
of the tenants under the Leases (whether or not such Leases are terminable in
the event of a fire or casualty), such rental loss insurance to cover rental
losses for a period of at least one (1) year after the date of the fire or
casualty in question.  The amount of such rental loss insurance shall be
increased from time to time during the term of this Mortgage as and when new
Leases and renewal Leases are entered into in accordance with the terms of this
Mortgage, to reflect all increased rent and increased additional rent payable by
all of the tenants under such renewal Leases and all rent and additional rent
payable by all of the tenants under such new Leases.

(iv)

Insurance against loss or damage from explosion of steam boilers, air
conditioning equipment, high pressure piping, machinery and equipment, pressure
vessels or similar apparatus now or hereafter installed in the Improvements.

(v)

Such other insurance (including, without limitation, earthquake insurance) as
may from time to time be reasonably required by Mortgagee in order to protect
its interests or, in the event of a Secondary Market Transaction, as required by
the Rating Agencies (as such terms are hereinafter defined).

(c)

All policies of insurance (the “Policies“) required pursuant to this Paragraph 3
(i) shall be issued by an insurer satisfactory to Mortgagee (and, in the event
of a Secondary Market Transaction, to the Rating Agencies), (ii) shall contain
the standard New York Mortgagee non-contribution clause naming Mortgagee as the
person to which all payments made by such insurance company shall be paid, (iii)
shall be maintained throughout the term of this Mortgage without cost to
Mortgagee, (iv) shall be delivered to Mortgagee, (v) shall contain such
provisions as Mortgagee deems reasonably necessary or desirable to protect its
interest including, without limitation, endorsements providing that neither
Mortgagor, Mortgagee nor any other party shall be a co-insurer under such
Policies and that Mortgagee shall receive at least thirty (30) days prior
written notice of any modification or cancellation and (vi) shall be
satisfactory in form and substance to Mortgagee (and, in the event of a
Secondary Market Transaction, to the Rating Agencies) and shall be approved by
Mortgagee (and, in the event of a Secondary Market Transaction, by the Rating
Agencies) as to amounts, form, risk coverage, deductibles, loss payees and
insureds.  All amounts recoverable thereunder are hereby assigned to the
Mortgagee.  Not later than thirty (30) days prior to the expiration date of each
of the Policies, Mortgagor will deliver to Mortgagee satisfactory evidence of
the renewal of each of the Policies.





6













(d)

If the Improvements shall be damaged or destroyed, in whole or in part, by fire
or other casualty, Mortgagor shall give prompt notice thereof to Mortgagee and
prior to the making of any repairs thereto.  Following the occurrence of fire or
other casualty, Mortgagor, regardless of whether insurance proceeds are payable
under the Policies or, if paid, are made available to Mortgagor by Mortgagee,
shall promptly proceed with the repair, alteration, restoration, replacement or
rebuilding of the Improvements as near as possible to their value, utility,
condition and character prior to such damage or destruction.  Such repairs,
alterations, restoration, replacement and rebuilding are herein collectively
referred to as the “Restoration“.  The Restoration shall be performed in
accordance with the following provisions:

(i)

Mortgagor shall procure, pay for and furnish to Mortgagee true copies of all
required governmental permits, certificates and approvals with respect to the
Restoration.

(ii)

Mortgagor shall furnish Mortgagee, within thirty (30) days of the casualty,
evidence reasonably satisfactory to Mortgagee of the cost to complete the
Restoration.

(iii)

If the Restoration involves structural work or the estimated cost to complete
the Restoration exceeds five percent (5%) of the original principal amount of
the Loan, the Restoration shall be conducted under the supervision of an
architect (the “Architect“) selected by Mortgagor and approved by Mortgagee
(which approval shall not be unreasonably withheld), and no such Restoration
shall be made except in accordance with detailed plans and specifications,
detailed cost estimates and detailed work schedules approved by Mortgagee (which
approval shall not be unreasonably withheld).

(iv)

If the estimated cost of the Restoration shall exceed ten percent (10%) of the
original principal amount of the Loan in the aggregate, at the request of
Mortgagee, Mortgagor, before commencing any work, shall cause to be furnished to
Mortgagee a surety bond or bonds, in form and substance reasonably satisfactory
to Mortgagee, naming Mortgagor and Mortgagee as co-obligees, in an amount that
is not less than the estimated cost of the Restoration, issued by a surety
company or companies reasonably satisfactory to Mortgagee.

(v)

The Restoration shall be prosecuted to completion with all due diligence and in
an expeditious and first class workmanlike manner and in compliance with all
laws and other governmental requirements, all permits, certificates and
approvals, all requirements of fire underwriters and all insurance policies then
in force with respect to the Real Property.

(vi)

At all times when any work is in progress, Mortgagor shall maintain all
insurance then required by law or customary with respect to such work, and,
prior to the commencement of any work, shall furnish to Mortgagee duplicate
originals or certificates of the policies therefor.





7













(vii)

Upon completion of the Restoration, Mortgagor shall obtain (A) any occupancy
permit which may be required for the Improvements and (B) all other governmental
permits, certificates and approvals and all permits, certificates and approvals
of fire underwriters which are required for or with respect to the Restoration,
and shall furnish true copies thereof to Mortgagee.

(viii)

An Event of Default (as hereinafter defined) shall be deemed to have occurred
under this Mortgage if Mortgagor, after having commenced demolition or
construction of any Improvements, shall abandon such demolition or the
construction work or shall fail to complete such demolition and construction
within a reasonable time after the commencement thereof.

(e)

Mortgagor and Mortgagee shall jointly adjust and settle all insurance claims,
provided, however, if an Event of Default shall have occurred and be continuing,
Mortgagee shall have the right to adjust and settle such claims without the
prior consent of Mortgagor.  In the event of any insured loss, the payment for
such loss shall be made directly to Mortgagee.  Any insurance proceeds payable
under any of the Policies may, at the option of Mortgagee, be used in one or
more of the following ways:  (w) applied to the Indebtedness, whether such
Indebtedness then be matured or unmatured (such application to be without
prepayment fee or premium, except that if an Event of Default, or an event which
with notice and/or the passage of time, or both, would constitute an Event of
Default, has occurred and remains uncured, then such application shall be
subject to the applicable premium computed in accordance with the Note), (x)
used to fulfill any of the covenants contained herein as the Mortgagee may
determine, (y) used to replace or restore the property to a condition
satisfactory to the Mortgagee, or (z) released to the Mortgagor.
 Notwithstanding the foregoing, provided (i) not more than ten percent (10%) of
the gross area of the Improvements is directly affected by such damage,
destruction or loss and the amount of the loss does not exceed ten percent (10%)
of the original principal amount of the Loan, (ii) no Event of Default or event
that with the passage of time or giving of notice or both would constitute a
default has occurred hereunder, under the Note or under any of the other Loan
Documents and remains uncured at the time of such application, (iii) the insurer
does not deny liability to any named insured, (iv) each major and/or anchor
tenant (as determined by Mortgagee) whose Lease permits termination thereof as a
result of such insured loss, agrees in writing to continue its Lease, (v) rental
loss insurance is available and in force and effect to offset in full any
abatement of rent to which any tenant may be entitled as a result of such
damage, destruction or loss, (vi) the remaining Improvements continue at all
times to comply with all applicable building, zoning and other land use laws and
regulations, (vii) in Mortgagee’s judgment, the Restoration is practicable and
can be completed within one (1) year after the damage, destruction or loss and
at least one (1) year prior to the Maturity Date (as such term is defined in the
Note) and (viii) rebuilding of the Improvements to substantially identical size,
condition and use as existed prior to the casualty is permitted by all
applicable laws and ordinances, then all of such proceeds shall be used for
Restoration.  Any application of insurance proceeds to the Indebtedness shall be
to the unpaid installments of principal due under the Note in the inverse order
of their maturity, such that the regular payments under the Note shall not be
reduced or altered in any manner.  In the event the above criteria are satisfied
(including that no Event of Default or event that, with the passage of time or
giving of notice or both, would constitute a default has occurred hereunder,
under the Note or other Loan





8













Documents) or Mortgagee otherwise elects to allow the use of such proceeds for
the Restoration, such proceeds shall be disbursed in accordance with the
following provisions:

(i)

Each request for an advance of insurance proceeds shall be made on seven (7)
days’ prior notice to Mortgagee and shall be accompanied by a certificate of the
Architect, if one be required under Paragraph 3(d)(iii) above, otherwise by an
executive officer or managing general partner or managing member of Mortgagor,
stating (A) that all work completed to date has been performed in compliance
with the approved plans and specifications and in accordance with all provisions
of law, (B) the sum requested is properly required to reimburse Mortgagor for
payments by Mortgagor to, or is properly due to, the contractor, subcontractors,
materialmen, laborers, engineers, architects or other persons rendering services
or materials for the Restoration (giving a brief description of such services
and materials), and that when added to all sums, if any, previously disbursed by
Mortgagee, does not exceed the value of the work done to the date of such
certificate and (C) that the amount of such proceeds remaining in the hands of
Mortgagee will be sufficient on completion of the work to pay the same in full
(giving, in such reasonable detail as Mortgagee may require, an estimate of the
cost of such completion).

(ii)

Each request for an advance of insurance proceeds shall, to the extent permitted
under applicable law, be accompanied by waivers of liens satisfactory to
Mortgagee covering that part of the Restoration previously paid for, if any, and
by a search prepared by a title company or by other evidence reasonably
satisfactory to Mortgagee including without limitation a title endorsement
satisfactory to Mortgagee if available in the state where the Real Property is
located, that there has not been filed with respect to the Real Property any
mechanic’s lien or other lien or instrument and that there exist no encumbrances
on or affecting the Real Property other than the Permitted Encumbrances or
otherwise approved by Mortgagee.  In addition to the foregoing, the request for
the final advance shall be accompanied by (A) any final occupancy permit which
may be required for the Improvements, (B) all other governmental permits,
certificates and approvals and all other permits necessary for the occupancy and
operation of the Real Property, (C) Tenant estoppels from tenants whose space
was affected and (D) final lien waivers from all contractors, subcontractors and
materialmen.

(iii)

No advance of insurance proceeds shall be made if there exists an Event of
Default or event which with the passage of time or the giving of notice or both
would constitute a default on the part of Mortgagor under this Mortgage, the
Note or any other Loan Document.

(iv)

If the cost of the Restoration (as reasonably estimated by Mortgagee) at any
time shall exceed the amount of the insurance proceeds available therefor,
insurance proceeds shall not be advanced until Mortgagor, before commencing the
Restoration or continuing the Restoration, as the case may be, shall deposit the
full amount of the deficiency (or other assurances reasonably satisfactory to
Mortgagee) with Mortgagee and the amount so deposited shall first be applied
toward the cost of the Restoration before any portion of the insurance proceeds
is disbursed for such purpose.





9













Upon completion of the Restoration and payment in full therefor, or upon failure
on the part of Mortgagor promptly to commence or diligently to continue the
Restoration, or at any time upon request by Mortgagor, Mortgagee may apply the
amount of any such proceeds then or thereafter in the hands of Mortgagee to the
payment of the Indebtedness; provided, however, that nothing herein contained
shall prevent Mortgagee from applying at any time the whole or any part of such
proceeds to the curing of any default that has not been cured within the
applicable cure period under this Mortgage, the Note or any other Loan Document.

(f)

Insurance proceeds and any additional funds deposited by Mortgagor with
Mortgagee shall constitute additional security for the Indebtedness.  Mortgagor
shall execute, deliver, file and/or record, at its expense, such documents and
instruments as Mortgagee deems necessary or advisable to grant to Mortgagee a
perfected, first priority security interest in the insurance proceeds and such
additional funds.  If Mortgagee elects to have the insurance proceeds applied to
Restoration, (i) the insurance proceeds shall be, at Mortgagee’s election,
disbursed in installments by Mortgagee or by a disbursing agent (“Depository“)
selected by Mortgagee and whose fees and expenses shall be paid by Mortgagor in
the manner provided in Paragraph 3(e) above and (ii) all costs and expenses
incurred by Mortgagee in connection with the Restoration, including, without
limitation, reasonable counsel fees and costs, shall be paid by Mortgagor.

4.

Payment of Taxes, Etc.

(a)

Mortgagor shall pay all taxes, assessments, water rates and sewer rents, now or
hereafter levied or assessed or imposed against the Mortgaged Property or any
part thereof (the “Taxes“) and all ground rents, maintenance charges, other
governmental impositions, and other charges, including, without limitation,
vault charges and license fees (collectively, “Other Charges“) for the use of
vaults, chutes and similar areas adjoining the Real Property, as same become due
and payable.  Mortgagor will deliver to Mortgagee, promptly upon Mortgagee’s
request, evidence satisfactory to Mortgagee that the Taxes and Other Charges
have been so paid and are not then delinquent. Mortgagor shall not suffer or
permit any lien or charge (including, without limitation, any mechanic’s lien)
against all or any part of the Mortgaged Property and Mortgagor shall promptly
cause to be paid and discharged any lien or charge whatsoever which may be or
become a lien or charge against the Mortgaged Property.  Mortgagor shall
promptly pay for all utility services provided to the Mortgaged Property.  In
addition, Mortgagee may, at its option, retain the services of a firm to monitor
the payment of Taxes, the cost of which shall be borne by Mortgagor.

(b)

Notwithstanding the provisions of subparagraph (a) of this Paragraph 4,
Mortgagor shall have the right to contest in good faith the amount or validity
of any such Taxes, liens or Other Charges (including, without limitation, tax
liens and mechanics’ liens) referred to in subparagraph (a) above by appropriate
legal proceedings and in accordance with all applicable law, after notice to,
but without cost or expense to, Mortgagee, provided that (i) no Event of Default
or event that, with the passage of time or giving of notice or both, would
constitute a default hereunder, under the Note or other Loan Documents has
occurred and is continuing, (ii) Mortgagor pays such Taxes, liens or Other
Charges as same become due and payable, unless Mortgagor delivers evidence
satisfactory to Mortgagee that, as a result of





10













Mortgagor’s contest, Mortgagor’s obligation to pay such Taxes, liens or Other
Charges has been deferred by the appropriate governmental authority, in which
event, Mortgagor may defer such payment of such Taxes, liens or Other Charges
until the date specified by such governmental authority, (iii) such contest
shall be promptly and diligently prosecuted by and at the expense of Mortgagor,
(iv) Mortgagee shall not thereby suffer any civil penalty, or be subjected to
any criminal penalties or sanctions, (v) such contest shall be discontinued and
such Taxes, liens or Other Charges promptly paid if at any time all or any part
of the Mortgaged Property shall be in imminent danger of being foreclosed, sold,
forfeited or otherwise lost or if the lien and security interest created by this
Mortgage or the priority thereof shall be in imminent danger of being impaired,
(vi) Mortgagor shall have set aside adequate reserves (in Mortgagee’s judgment)
for the payment of such Taxes, liens or Other Charges, together with all
interest and penalties thereon and (vii) Mortgagor shall have furnished such
security as may be required in the proceeding or as may be requested by
Mortgagee, to insure the payment of any such Taxes, liens or Other Charges,
together with all interest and penalties thereon.

5.

Reserve Fund.  

(a)

Tax and Insurance Fund.  Mortgagor shall pay to Mortgagee on the first day of
each calendar month such amounts as Mortgagee from time to time estimates to be
sufficient to create and maintain a reserve fund from which (i) to pay the Taxes
and Other Charges, at least thirty (30) days prior to the date they are due
without the payment of any penalties or interest, and (ii) to pay, at least
thirty (30) days prior to their due date for the renewal of the coverage
afforded by the Policies upon the expiration thereof, the insurance premiums for
the Policies estimated by Mortgagee to be payable on such due date, (said
amounts in (i) and (ii) above hereafter called the "Tax and Insurance Fund").

Notwithstanding the foregoing provisions of this clause (a), Mortgagor shall not
be required to create and maintain a reserve fund from which to pay real estate
taxes, assessments and other charges as long as all of the following conditions
remain satisfied:

(i)

no Event of Default shall have occurred and remain uncured;

(ii)

the Mortgagor named herein shall remain the owner of the Mortgaged Property;

(iii)

Mortgagor pays taxes and other charges at least ten (10) days prior to the date
they are due and prior to the assessment of any penalties or interest and
provides evidence of such to Lender; and

Notwithstanding the foregoing provisions of this clause (a), Mortgagor shall not
be required to create and maintain a reserve fund from which to pay hazard
insurance premiums as long as all of the following conditions remain satisfied:

(i)

no Event of Default shall have occurred and remain uncured;

(ii)

the Mortgagor named herein shall remain the owner of the Mortgaged Property;





11













(iii)

Mortgagor complies with all of its obligations hereunder and under the other
Loan Documents regarding insurance, including without limitation, providing
Mortgagee with timely evidence (1) that the required insurance is in place and
in full force and effect for the Mortgaged Property and is never suspended nor
are payments for insurance premiums ever delinquent, and (2) that all insurance
premiums are paid in full; and

(b)

Replacement Reserve Fund.  If required by Mortgagee, Mortgagor shall enter into
a Replacement Reserve Agreement which shall require Mortgagor to pay to
Mortgagee on the first day of each calendar month one twelfth (1/12) of the
amount reasonably estimated by Mortgagee to be due for the replacements and
capital repairs required to be made to the Mortgaged Property during each
calendar year (the "Replacement Reserve Fund").  Mortgagee shall make
disbursements from the Replacement Reserve Fund for items specified in the
Replacement Reserve Agreement as set forth in such Agreement.  Mortgagee may
require an inspection of the Mortgaged Property prior to making a disbursement
in order to verify completion of replacements and repairs.  Mortgagee reserves
the right to make any disbursement from the Replacement Reserve Fund directly to
the party furnishing materials and/or services.

Notwithstanding the foregoing provisions of this clause (b), Mortgagor shall not
be required to create and maintain a reserve fund for capital repairs and
replacements as long as all of the following conditions are satisfied:

(i)

no Event of Default shall have occurred and remain uncured;

(ii)

the Mortgagor named herein shall remain the owner of the Mortgaged Property;

(iii)

Mortgagor complies with all of its obligations hereunder regarding maintaining
the Mortgaged Property, including, without limitation, maintaining the Mortgaged
Property in good order and repair; and

(c)

Tenant Improvement and Leasing Commission Reserve.  If required by Mortgagee,
Mortgagor shall enter into a Tenant Improvement and Leasing Commission Agreement
which shall require Mortgagor to pay to Mortgagee on the first day of each
calendar month deposits for tenant improvements and leasing commissions in
amounts determined by Mortgagee in its sole discretion, for payment of costs and
expenses incurred by Mortgagor in connection with the performance of work to
refit and release space in the Improvements that is currently vacant or
anticipated to be vacated during the term of the Loan, and for payment of
leasing commissions incurred by Mortgagor in connection with the releasing of
space in the Improvements that is currently vacant or anticipated to be vacated
during the term of the Loan (the "Tenant Improvement and Leasing Commission
Reserve Fund"), all according to the Tenant Improvement and Leasing Commission
Agreement.





12













 (d)

Repair and Remediation Reserve Fund.  If required by Mortgagee, Mortgagor shall
enter into a Reserve Agreement for Repairs and shall pay to Mortgagee the
estimated cost to complete any required repairs (the "Repair and Remediation
Reserve Fund") as more fully set forth in said Agreement.

The amounts in (a), (b), (c) and (d) above shall hereinafter be collectively
called the "Reserve Fund".  Mortgagor hereby pledges to Mortgagee any and all
monies now or hereafter deposited as the Reserve Fund as additional security for
the payment of the Indebtedness.  Mortgagee may apply the Reserve Fund to
payments of Taxes, Other Charges, insurance premiums and, as applicable,
payments for replacements and capital repairs, tenant improvements and leasing
commissions and repairs and remediations required to be made by Mortgagor
pursuant to the terms hereof or pursuant to the terms of any other Loan
Documents (even though subsequent owners of the Mortgaged Property may benefit
thereby); provided, however, if there is an Event of Default which is
continuing, then Mortgagee may credit such Reserve Fund against the Indebtedness
in such priority and proportions as Mortgagee in its discretion shall deem
proper.  If the Reserve Fund is not sufficient to fully pay for the Taxes, Other
Charges and/or the insurance premiums or, as applicable, amounts for
replacements and capital repairs, tenant improvements and leasing commissions
and repairs and remediation when due, Mortgagor shall promptly pay to Mortgagee,
upon demand, an amount which Mortgagee shall estimate as sufficient to make up
the deficiency.  The Reserve Fund shall not constitute a trust fund and may be
commingled with other monies held by Mortgagee.  No earnings or interest on the
Reserve Fund shall be payable to Mortgagor.

6.

Condemnation.  Mortgagor shall promptly give Mortgagee written notice of the
actual or threatened commencement of any condemnation or eminent domain
proceeding (“Proceeding”) and shall deliver to Mortgagee copies of any and all
papers served in connection with such proceedings.  Following the occurrence of
a condemnation, Mortgagor, regardless of whether an award is available, shall
promptly proceed to restore, repair, replace or rebuild the Improvements to the
extent practicable to be of at least equal value and of substantially the same
character as prior to such condemnation, all to be effected in accordance with
applicable law.  Notwithstanding any taking by any public or quasi-public
authority through eminent domain or otherwise (including but not limited to any
transfer made in lieu of or in anticipation of the exercise of such taking),
Mortgagor shall continue to pay the Indebtedness at the time and in the manner
provided for its payment in the Note, in this Mortgage and the other Loan
Documents and the Indebtedness shall not be reduced until any award or payment
therefor shall have been actually received after expenses of collection and
applied by Mortgagee to the discharge of the Indebtedness.  Mortgagor shall
cause the award or payment made in any Proceeding, which is payable to
Mortgagor, to be paid directly to Mortgagee.  Mortgagee may, at Mortgagee's
election, use the award in any one or more of the following ways:  (a) apply any
such award or payment (for purposes of this Paragraph 6, the award or payment
that may be made in any Proceeding shall mean the entire award allocated to
Mortgagor in any capacity) to the discharge of the Indebtedness whether or not
then due and payable (such application to be without prepayment fee or premium,
except that if an Event of Default, or an event which with notice and/or the
passage of time, or both, would constitute an Event of Default, has occurred,
then such application shall be subject to the applicable premium computed in
accordance with the Note), (b) use the same or





13













any part thereof to fulfill any of the covenants contained herein as the
Mortgagee may determine, (c) use the same or any part thereof to replace or
restore the Mortgaged Property to a condition satisfactory to the Mortgagee, or
(d) release the same to the Mortgagor.  If the Mortgaged Property is sold,
through foreclosure or otherwise, prior to the receipt by Mortgagee of such
award or payment, Mortgagee shall have the right, whether or not a deficiency
judgment on the Note shall have been sought, recovered or denied, to receive
said award or payment or a portion thereof sufficient to pay the Indebtedness.

Notwithstanding the foregoing, provided (i) the amount of the condemnation award
does not exceed twenty percent (20%) of the original principal amount of the
Loan, (ii) the Proceeding does affect any portion of the Improvements,  (iii)
the Proceeding does not adversely affect or prohibit access of the Real Property
to a public right of way, (iv) no Event of Default or event that with the
passage of time or giving of notice or both would constitute an Event of Default
has occurred hereunder, under the Note or under any of the other Loan Documents
and remains uncured at the time of such application, (v) each major and/or
anchor tenant (as determined by Mortgagee) whose Lease permits termination
thereof as a result of such Proceeding, agrees in writing to continue its Lease,
(vi) rental loss insurance is available and in force and effect to offset in
full any abatement of rent to which any tenant may be entitled as a result of
such Proceeding, (vii) the Improvements and parking for the Improvements
continue at all times to comply with all applicable building, zoning and other
land use laws and regulations, (viii) in Mortgagee’s judgment, the Restoration
is practicable and can be completed within one (1) year after the taking occurs
and at least one (1) year prior to the Maturity Date (as such term is defined in
the Note) and (ix) Restoration of any portion of the Mortgaged Property affected
by the Proceeding to substantially identical size, condition and use as existed
prior to the taking is permitted by all applicable laws and ordinances, then all
of such proceeds shall be used for Restoration.  Any application of a
condemnation award to the Indebtedness shall be to the unpaid installments of
principal due under the Note in the inverse order of their maturity, such that
the regular payments under the Note shall not be reduced or altered in any
manner.  In the event the above criteria are satisfied (including that no Event
of Default or event that, with the passage of time or giving of notice or both,
would constitute an Event of Default has occurred hereunder, under the Note or
other Loan Documents) or Mortgagee otherwise elects to allow the use of such
condemnation award for the Restoration, such condemnation award shall be
disbursed in accordance with the provisions set forth in Paragraph 3(e) above.

7.

Leases and Rents.

(a)

Mortgagor does hereby absolutely and unconditionally assign to Mortgagee its
right, title and interest in all current and future Leases and Rents and all
proceeds from the sale, cancellation, surrender or other disposition of the
Leases, it being intended by Mortgagor that this assignment constitutes a
present, absolute assignment and not an assignment for additional security only.
 Such assignment to Mortgagee shall not be construed to bind Mortgagee to the
performance of any of the covenants, conditions or provisions contained in any
such Lease or otherwise to impose any obligation upon Mortgagee.  Mortgagor
agrees to execute and deliver to Mortgagee such additional instruments in form
and substance satisfactory to Mortgagee, as may hereafter be requested by
Mortgagee to further evidence and confirm such assignment.  Nevertheless,
subject to the terms of this Paragraph 7, Mortgagee grants to





14













Mortgagor a revocable license to operate and manage the Mortgaged Property and
to collect the Rents.  Mortgagor shall hold the Rents, or a portion thereof
sufficient to discharge all current sums due on the Indebtedness, in trust for
the benefit of Mortgagee for use in the payment of such sums.  The grant of the
foregoing license is subject to the provisions of Paragraph 1 of the separate
Assignment of Leases and Rents of even date herewith granted by the Mortgagor as
“Assignor“ to the Mortgagee as “Assignee“ with respect to the Mortgaged Property
(“Assignment of Leases and Rents“).  Upon the occurrence of an Event of Default,
the license granted to Mortgagor herein shall be automatically revoked and
Mortgagee shall immediately be entitled to possession of all Rents, whether or
not Mortgagee enters upon or takes control of the Mortgaged Property.  Mortgagee
is hereby granted and assigned by Mortgagor the right, at its option, upon the
revocation of the license granted herein to enter upon the Mortgaged Property in
person, by agent or by court-appointed receiver to collect the Rents.  Any Rents
collected after the revocation of the license herein granted may be applied
toward payment of the Indebtedness in such priority and proportion as Mortgagee
in its discretion shall deem proper.  It is further the intent of Mortgagor and
Mortgagee that the Rents hereby absolutely assigned are no longer, during the
term of this Mortgage, property of Mortgagor or property of any estate of
Mortgagor as defined in Section 541 of the Bankruptcy Code and shall not
constitute collateral, cash or otherwise, of Mortgagor.  The term “Rents“ as
used herein shall mean the gross rents without deduction or offsets of any kind.

(b)

All Leases executed after the date of this Mortgage shall provide that they are
subordinate to this Mortgage and that the lessee agrees to attorn to Mortgagee;
provided, however, that nothing herein shall affect Mortgagee’s right to
designate from time to time any one or more Leases as being superior to this
Mortgage and Mortgagor shall execute and deliver to Mortgagee and shall cause to
be executed and delivered to Mortgagee from each tenant under such Lease any
instrument or agreement as Mortgagee may deem necessary to make such Lease
superior to this Mortgage.  Upon request, Mortgagor shall promptly furnish
Mortgagee with executed copies of all Leases.

(c)

Mortgagor shall not, without the prior consent of Mortgagee, (i) lease all or
any part of the Mortgaged Property, (ii) alter or change the terms of any Lease
or cancel or terminate, abridge or otherwise modify the terms of any Lease,
(iii) consent to any assignment of or subletting under any Lease not in
accordance with its terms, (iv) cancel, terminate, abridge or otherwise modify
any guaranty of any Lease or the terms thereof, (v) collect or accept
prepayments of installments of Rents for a period of more than one (1) month in
advance or (vi) further assign the whole or any part of the Leases or the Rents;
provided, however, that such action as described in subsections (i)-(iv) above
may be taken without Mortgagee’s consent for any Lease which is for less than
5,000 square feet of space with an annual rent of not less than the prevailing
market rent, and has a term (including the renewal or extension term) not
exceeding five years (a lease satisfying those criteria shall be referred to as
a "Small Lease") so long as the taking of such action is in the ordinary course
of Mortgagor’s business and that such action is still subject to Paragraph 1 of
the separate Assignment of Leases and Rents pertaining to Termination Amounts
(as defined therein)   (a lease satisfying those criteria shall be referred to
as a "Small Lease")





15













so long as the taking of such action is in the ordinary course of Mortgagor’s
business and that such action is still subject to Paragraph 1 of the separate
Assignment of Leases and Rents pertaining to Termination Amounts (as defined
therein).

(d)

With respect to each Lease, Mortgagor shall (i) observe and perform each and
every provision thereof on the lessor’s part to be fulfilled or performed under
each Lease and not do or permit to be done anything to impair the value of the
Lease as security for the Loan, including surrender or voluntary termination of
any Lease, (ii) promptly send to Mortgagee copies of all notices of default
which Mortgagor shall send or receive thereunder, (iii) enforce all of the
terms, covenants and conditions contained in such Lease upon the lessee’s part
to be performed, short of termination thereof, (iv) execute and deliver, at the
request of Mortgagee, all such further assurances, confirmations and assignments
in connection with the Mortgaged Property as Mortgagee shall, from time to time,
require and (v) upon request, furnish Mortgagee with executed copies of all
Leases; provided, however, the notice to Mortgagee referenced in subparagraph
(ii) above and the restriction on termination of a Lease in connection with the
enforcement of its terms, covenants and conditions set forth in (iii) above
shall not be required or apply, as the case may be, for any Small Lease.  Upon
the occurrence of any Event of Default under this Mortgage, Mortgagor shall pay
monthly in advance to Mortgagee, or any receiver appointed to collect the Rents,
the fair and reasonable rental value for the use and occupation of the Mortgaged
Property or part of the Mortgaged Property as may be occupied by Mortgagor or
any one Mortgagor and upon default in any such payment Mortgagor shall vacate
and surrender possession of the Mortgaged Property to Mortgagee or to such
receiver and, in default thereof, Mortgagor may be evicted by summary
proceedings or otherwise.

(e)

All security deposits of tenants, whether held in cash or any other form, shall
not be commingled with any other funds of Mortgagor and, if cash, shall be
deposited by Mortgagor at such commercial or savings bank or banks as may be
reasonably satisfactory to Mortgagee.  Any bond or other instrument which
Mortgagor is permitted to hold in lieu of cash security deposits under any
applicable legal requirements shall be maintained in full force and effect in
the full amount of such deposits unless replaced by cash deposits as hereinabove
described, shall be issued by an institution reasonably satisfactory to
Mortgagee, shall, if permitted pursuant to any legal requirements, name
Mortgagee as payee or Mortgagee thereunder (or at Mortgagee’s option, be fully
assignable to Mortgagee) and shall, in all respects, comply with any applicable
legal requirements and otherwise be reasonably satisfactory to Mortgagee.
 Mortgagor shall, upon request, provide Mortgagee with evidence reasonably
satisfactory to Mortgagee of Mortgagor’s compliance with the foregoing.
 Following the occurrence and during the continuance of any Event of Default,
Mortgagor shall, upon Mortgagee’s request, if permitted by any applicable legal
requirements, turn over to Mortgagee the security deposits (and any interest
theretofore earned thereon) with respect to all or any portion of the Mortgaged
Property, to be held by Mortgagee subject to the terms of the Leases.

8.

Maintenance and Use of Mortgaged Property.  Mortgagor shall, at its sole cost
and expense, keep and maintain the Mortgaged Property, including, without
limitation, parking lots and recreational and landscaped portions thereof, if
any, in good order and condition.  The Improvements and the Equipment shall not
be diminished, removed, demolished or materially





16













altered (except for normal replacement of Equipment) and Mortgagor shall not
erect any new buildings, structures or building additions on the Mortgaged
Property without the prior consent of Mortgagee.  So long as no Event of Default
shall have occurred and be continuing, Mortgagor shall have the right at any
time and from time to time after providing Mortgagee with written notice to make
or cause to be made reasonable alterations of and additions to the Mortgaged
Property or any part thereof, provided that any alteration or addition (i) shall
not change the general character of the Mortgaged Property or reduce the fair
market value thereof below its value immediately before such alteration or
addition, or impair the usefulness of the Mortgaged Property, (ii) is effected
with due diligence, in a good and workmanlike manner and in compliance with all
applicable laws and with all provisions of any insurance policy covering or
applicable to the Mortgaged Property and all requirements of the issuers
thereof, (iii) is promptly and fully paid for, or caused to be paid for, by
Mortgagor, (iv) the estimated cost of such alteration or addition does not
exceed five percent (5%) of the original principal amount of the Loan, (v) is
made under the supervision of a qualified architect or engineer, (vi) shall not
violate the terms of any Leases, and (vii) upon completion, Mortgagor shall
provide Mortgagee with (aa) a satisfactory final improvement survey if the
footprint of the building has been altered, (bb) any final occupancy permit
which may be required for the Improvements, (cc) all other governmental permits,
certificates and approvals and all other permits, certificates and approvals of
fire underwriters which are required with respect to the alterations and
additions and the use and occupancy thereof, and shall furnish true copies
thereof to Mortgagee, and (dd) final lien waivers from all contractors,
subcontractors and materialmen.  Mortgagor shall promptly comply with all laws,
orders and ordinances affecting the Mortgaged Property, or the use thereof,
provided, however, that nothing in the foregoing clause shall require Mortgagor
to comply with any such law, order or ordinance so long as Mortgagor shall in
good faith, after notice to, but without cost or expense to, Mortgagee, contest
the validity of such law, order or ordinance by appropriate legal proceedings
and in accordance with all applicable law, which proceedings must operate to
prevent (i) the enforcement thereof, (ii) the payment of any fine, charge or
penalty, (iii) the sale or forfeiture of the Mortgaged Property or any part
thereof, (iv) the lien of this Mortgage and the priority thereof from being
impaired, (v) the imposition of criminal liability on Mortgagee and (vi) the
imposition, unless stayed, of civil liability on Mortgagee; provided that during
such contest Mortgagor shall, at the option of Mortgagee, provide cash, bonds or
other security satisfactory to Mortgagee, indemnifying and protecting Mortgagee
against any liability, loss or injury by reason of such non-compliance or
contest, and provided further, that such contest shall be promptly and
diligently prosecuted by and at the expense of Mortgagor.  Mortgagor shall
promptly, at its sole cost and expense, repair, replace or rebuild any part of
the Mortgaged Property which may be destroyed by any casualty, or become
damaged, worn or dilapidated.  Mortgagor shall not commit any waste at the
Mortgaged Property.  Mortgagor shall not initiate, join in, acquiesce in or
consent to any change in any private restrictive covenant, zoning law or other
public or private restriction, limiting or defining the uses which may be made
of the Mortgaged Property or any part thereof.  If under applicable zoning
provisions the use of all or any portion of the Mortgaged Property is or shall
become a nonconforming use, Mortgagor will not cause or permit such
nonconforming use to be discontinued or abandoned without the express consent of
Mortgagee.  Mortgagor covenants and agrees that it shall operate the Mortgaged
Property at all times as a first-class retail shopping center.  Mortgagor shall
grant customary utility easements in the





17













ordinary course of business; provided, Mortgagor obtains an endorsement to
Mortgagee’s title policy, (i) updating such policy to the date of the recording
of the easement, reflecting the easement as an additional part of the insured
Mortgaged Property if its an appurtenant easement; (ii) certifying and insuring
that the Mortgage remains and constitutes an enforceable first lien on the
remaining security, subject to no other exceptions to title except the title
exceptions contained in the existing title policy and the easement, if it
burdens the Mortgaged Property; and (iii) insuring that the Mortgaged Property
is and continues to be in compliance with all applicable state and local laws
and regulations pertaining to zoning, subdivision, parking requirements,
setback, frontage, site plan approval and access.

9.

Transfer or Encumbrance of the Mortgaged Property or Interests in the Mortgagor;
Other Indebtedness .

(a)

Mortgagor acknowledges that Mortgagee has examined and relied on the
creditworthiness and experience of Mortgagor in owning and operating properties
such as the Mortgaged Property in agreeing to make the Loan, and that Mortgagee
will continue to rely on Mortgagor’s ownership of the Mortgaged Property as a
means of maintaining the value of the Mortgaged Property as security for
repayment of the Indebtedness.  Mortgagor acknowledges that Mortgagee has a
valid interest in maintaining the value of the Mortgaged Property so as to
ensure that, should Mortgagor default in the repayment of the Indebtedness,
Mortgagee can recover the Indebtedness by a sale of the Mortgaged Property.
 Mortgagor shall not, without the prior written consent of Mortgagee, sell,
convey, alienate, mortgage, encumber, pledge or otherwise transfer the Mortgaged
Property or any part thereof or interest therein, or permit the Mortgaged
Property or any part thereof to be sold, conveyed, alienated, mortgaged,
encumbered, pledged or otherwise transferred.

(b)

A sale, conveyance, alienation, mortgage, encumbrance, pledge or transfer within
the meaning of this Paragraph 9 shall be deemed to include (i) an installment
sales agreement wherein Mortgagor agrees to sell the Mortgaged Property or any
part thereof for a price to be paid in installments, (ii) an agreement by
Mortgagor leasing all or a substantial part of the Mortgaged Property for other
than actual occupancy by a space tenant thereunder or a sale, assignment or
other transfer of, or the grant of a security interest in, Mortgagor’s right,
title and interest in and to any Leases or any Rents, (iii) if Mortgagor, any
guarantor of Recourse Obligations (as hereinafter defined), any other guarantor,
any indemnitor of environmental liabilities or any general partner or managing
member of Mortgagor or of any such guarantor or indemnitor is a corporation, the
voluntary or involuntary sale, assignment, conveyance or transfer of such
corporation’s stock (or the stock of any corporation directly or indirectly
controlling such corporation by operation of law or otherwise) or the creation
or issuance of new stock in one or a series of transactions by which an
aggregate of more than ten percent (10%) of such corporation’s stock shall be
vested in a party or parties who are not now stockholders or any change in the
control of such corporation, (iv) if Mortgagor, any guarantor of Recourse
Obligations, any other guarantor or any indemnitor of environmental liabilities,
or any general partner or managing member of Mortgagor or any such guarantor or
indemnitor is a limited or general partnership, joint venture or limited
liability company, the change, removal, resignation or addition of a general
partner, managing partner, limited partner, joint venturer or member or





18













the transfer of the partnership interest of any general partner, managing
partner or limited partner or the transfer of the interest of any joint venturer
or member, and (v) if Mortgagor, any guarantor of Recourse Obligations or any
other guarantor or any indemnitor of environmental liabilities, is an entity,
whether one of the above-mentioned entities or not, any change in the ownership
or control of such entity, any merger, consolidation or dissolution or
syndication affecting such entity, or the transfer, sale, assignment or pledge
of any interest in such entity or in any person, directly or indirectly,
controlling such entity or in any general partner or managing member thereof,
whether at one time or in a series of related transactions.

(c)

Mortgagee shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the
Indebtedness immediately due and payable upon Mortgagor’s sale, conveyance,
alienation, mortgage, encumbrance, pledge or transfer of the Mortgaged Property
without Mortgagee’s consent.  This provision shall apply to every sale,
conveyance, alienation, mortgage, encumbrance, pledge or transfer of the
Mortgaged Property regardless of whether voluntary or not, or whether or not
Mortgagee has consented to any previous sale, conveyance, alienation, mortgage,
encumbrance, pledge or transfer of the Mortgaged Property.

(d)

Mortgagee’s consent to a sale, conveyance, alienation, mortgage, encumbrance,
pledge or transfer of the Mortgaged Property or any other action described in
this Paragraph 9 shall not be deemed to be a waiver of Mortgagee’s right to
require such consent to any future occurrence of same.  Any sale, conveyance,
alienation, mortgage, encumbrance, pledge or transfer of the Mortgaged Property
or other action made in contravention of this Paragraph 9 shall be null and void
and of no force and effect.

(e)

Mortgagor agrees to bear and shall pay or reimburse Mortgagee on demand for all
reasonable expenses (including, without limitation, reasonable attorneys’ fees
and disbursements, title search costs and title insurance endorsement premiums)
incurred by Mortgagee in connection with the review, approval and documentation
of any such sale, conveyance, alienation, mortgage, encumbrance, pledge or
transfer.

(f)

Notwithstanding the foregoing, Mortgagee shall permit two sales or transfers of
the Mortgaged Property, provided that:

(i)

no Event of Default or event which with the giving of notice or passage of time
would constitute an Event of Default shall have occurred and remain uncured;

(ii)

the proposed transferee (“Transferee“), the proposed guarantors of Recourse
Obligations, any other proposed guarantors, and the proposed indemnitors of
environmental liabilities shall be reputable entities or persons of good
character, creditworthy, with sufficient financial worth considering the
obligations assumed and undertaken, as evidenced by financial statements and
other information reasonably requested by Mortgagee;





19













(iii)

the Transferee and its property manager shall have sufficient experience in the
ownership and management of properties similar to the Mortgaged Property, and
Mortgagee shall be provided with reasonable evidence thereof (and Mortgagee
reserves the right to approve the Transferee without approving the substitution
of the property manager);

(iv)

that Mortgagee has received a written request for approval from the Mortgagor at
least sixty (60) days prior to the proposed transfer (including a description of
the proposed terms of the transfer), together with a diagram showing the legal
structure of the Transferee, the proposed guarantors of Recourse Obligations,
any other proposed guarantors, and the proposed indemnitors of environmental
liabilities and all of the constituent entities of each, after the contemplated
transfer, and a list of the names, types of interests and ownership percentages
of all persons to have ownership interests in any of the foregoing or any
constituent entity thereof, financial statements for all such entities and an
administrative fee of $5,000, which shall be deemed fully earned on the date of
receipt and shall be retained by Mortgagee regardless of whether or not the
transfer occurs and whether or not approval is given;

(v)

Mortgagee and its counsel have received (aa) certification from Mortgagor and
the Transferee that the proposed terms of the transfer described in subparagraph
9(f)(iv) are the actual terms of the transfer, (bb) evidence of casualty
insurance and other applicable insurance, (cc) all corporate, partnership or
other entity documents and (dd) all other certificates, legal opinions, title
materials and other documents which Mortgagee may require, all in form and
substance satisfactory to Mortgagee, at least thirty (30) days prior to the
proposed transfer;

(vi)

Mortgagee be provided satisfactory evidence concerning the effect of any change
in the real estate taxes to result from the sale and the effect of such change
on the ability of the Mortgaged Property to generate a cash flow sufficient to
pay the debt service on the Loan and to maintain a debt service coverage ratio
satisfactory to Mortgagee;

(vii)

to the extent applicable, Mortgagee shall have received in writing evidence from
the Rating Agencies to the effect that such transfer will not result in a
re-qualification, reduction or withdrawal of any rating initially assigned or to
be assigned in a Secondary Market Transaction together with such legal opinions
as may be requested by the Rating Agencies.  The term “Rating Agencies“ as used
herein shall mean each of Standard & Poor’s Ratings Group, Moody’s Investors
Service, Inc., Duff & Phelps Credit Rating Co., Fitch Investors Service, Inc. or
any other nationally-recognized statistical rating agency who shall then be
rating the certificates or securities issued in connection with the Secondary
Market Transaction;

(viii)

the Transferee and its constituent entities shall comply with all of the Single
Purpose Entity/Separateness requirements set forth in Paragraph 19 hereof;





20













(ix)

the Transferee shall have executed and delivered to Mortgagee an assumption
agreement in form and substance acceptable to Mortgagee, evidencing such
Transferee’s agreement to abide and be bound by the terms of the Note, this
Mortgage and the other Loan Documents, together with an executed guaranty of
Recourse Obligations and any other guaranty from an approved guarantor and an
executed separate environmental indemnity agreement from an approved indemnitor,
both in form and substance acceptable to Mortgagee, and such legal opinions and
title insurance endorsements as may be reasonably requested by Mortgagee;

(x)

Mortgagee shall have received an assumption fee equal to (i) 0.75% of the then
unpaid principal balance of the Note for the first transfer (“First Transfer
Fee”) and (ii) 1% of the then unpaid principal balance of the Note for the
second transfer (“Second Transfer Fee”) (in each case, against which the
administrative fee shall be credited) in addition to the payment of all costs
and expenses incurred by Mortgagee in connection with such assumption (including
reasonable attorney’s fees and costs); and




(xi)

the Transferee shall be able to make the representations and warranties set
forth in Paragraph 18(h) of this Mortgage;




In the event all of the foregoing conditions are satisfied and Mortgagee
consents to the sale or transfer, Mortgagee agrees to release (aa) the
transferor Mortgagor and the prior guarantors of Recourse Obligations with
respect to matters first arising solely after the transfer, and (bb) the prior
indemnitors of environmental liabilities with respect to a presence and/or
release which first occurs solely after the transfer; provided, however, the
transferor Mortgagor, the prior guarantors and the prior indemnitors,
respectively, shall have the burden of proving that all the conditions in this
Paragraph 9 (including, without limitation, the time as to which matters
described herein arose) were satisfied by clear and convincing evidence and
shall continue to defend with counsel satisfactory to Mortgagee and shall
indemnify and hold Mortgagee harmless for all matters set forth in Paragraph 39
and in the Recourse Obligations unless and until a court of competent
jurisdiction finds that such transferor Mortgagor, prior guarantors or prior
indemnitors, respectively, met such burden.




(g)

Notwithstanding the foregoing, as long as all of the following conditions are
satisfied prior to and after any of the following transfers, the foregoing
restrictions described in this Paragraph 9 shall not apply to the following
transactions (each a “Permitted Transfer”):




(a)

any issuance, sale or transfer of interests in Inland Diversified Real Estate
Trust, Inc. (“IDRETI”) so long as (i) IDRETI continues to own Mortgagor and
control the day-to-day operations of Mortgagor; (ii) Inland Diversified Real
Estate Services LLC or its affiliate continues to manage the Mortgaged Property
pursuant to the Management Agreement and (iii) no such transfer results in any
party owning more than twenty percent (20%) of IDRETI or such other amount as
results in a change of control of IDRETI;





21
















(b)

the conveyance of 100% of the membership, partnership or other equitable
interests, as applicable, in Mortgagor to an entity (the “Joint Venture”) (the
“JV Transfer”), provided that:




(i)

IDRETI remains as Guarantor and Indemnitor, affirms all its obligations as
guarantor and indemnitor pursuant to the terms of an affirmation agreement
reasonably acceptable to Mortgagee, under any existing guaranties and
indemnities given to or in favor of Mortgagee;




(ii)

IDRETI shall be required to, at the time of the JV Transfer: (a) have a net
worth of at least $75,000,000, (b) have a maximum leverage position of
sixty-five percent (65%) of total liabilities to total assets and (c) own assets
that are substantially institutional grade;




(iii)

IDRETI, directly or indirectly, retains not less than ten percent (10%) of the
beneficial interests in the Joint Venture (such entity, the “Inland JV Member”);




(iv)

The Inland JV Member is appointed to serve, and does serve, as the manager,
managing member or general partner as the case may be, of the Joint Venture and
otherwise maintains operational and managerial control of the day-to-day
operations of Mortgagor;




(v)

No Event of Default shall have occurred which is continuing;




(vi)

Mortgagee has received (x) all organizational documents for the Joint Venture,
(y) all organizational documents for the Inland JV Member (to the extent a new
entity was formed to acquire such Joint Venture interest in the Joint Venture),
and (z) certificates of good standing, articles of incorporation or organization
or a certificate of limited partnership, as the case may be, and consents, to
the extent necessary, to the formation of the Joint Venture from any other
member or members of the Joint Venture;




(vii)

No such transfer, either singly or in the aggregate with other transfers, will
result in a violation of the single asset entity provisions of the Loan
Documents and Mortgagor’s and its JV Member’s organizational documents;




(viii)

Mortgagee has received from counsel for Mortgagor and Guarantor, such legal
opinions as are reasonably necessary or appropriate, in form and substance
reasonably acceptable to Mortgagee, including without limitation, enforceability
opinions, and, to the extent such opinions were issued to Mortgagee at the time
the Loan was made, substantive non-consolidation legal opinions and, to the
extent necessary, Delaware single member limited liability company legal
opinions;





22
















(ix)

Mortgagee has received payment by Mortgagor of a fee equal to Five Thousand and
No/100 Dollars ($5,000.00); and,




(x)

Mortgagee has received payment by Mortgagor of all reasonable fees and costs
incurred in connection with the review of such proposed JV Transfer and the
consummation thereof; including reasonable attorneys’ fees;




(c)

a transfer of the entire membership, partnership or other equitable interest, as
applicable, in the Mortgagor to a Permitted Affiliate Transferee (hereinafter
defined) provided Mortgagee receives sixty (60) days advance written notice from
Mortgagor and provided the following conditions are met:




(i)

the credit worthiness of IDRETI has not materially deteriorated in the
reasonable discretion of Mortgagee from the date hereof to the date of the
proposed transfer IDRETI continues as the Guarantor and Indemnitor of the Loan;
 




(ii)

no such transfer, either singly or in the aggregate with other transfers, will
result in a violation of the single asset entity provisions of the Loan
Documents;




(iii)

the proposed transferee shall be a wholly-owned Affiliate of IDRETI (the
“Permitted Affiliate Transferee”);




(iv)

IDRETI shall be required to, at the time of the transfer: (a) have a net worth
of at least $75,000,000, (b) have a maximum leverage position of sixty-five
percent (65%) of total liabilities to total assets and (c) own assets that are
substantially institutional grade;




(i)

no such transfer shall result in a change of control of the Mortgagor or the
day-to-day operations of the Mortgaged Property;




(ii)

No Event of Default shall have occurred which is continuing;




(v)

Mortgagee has received (y) all organizational documents for the Permitted
Affiliate Transferee and (z) certificates of good standing, articles of
incorporation or organization or a certificate of limited partnership, as the
case may be for the Permitted Affiliate Transferee;




(vi)

Mortgagee has received from counsel for Mortgagor and Guarantor, such legal
opinions as are reasonably necessary or appropriate, in form and substance
reasonably acceptable to Mortgagee, including without limitation, enforceability
opinions, and, to the extent such opinions were issued to Mortgagee at the time
the Loan was made, substantive non-consolidation legal opinions and, to the
extent necessary, Delaware single member limited liability company legal
opinions;





23
















(vii)

Mortgagee has received payment by Mortgagor of all reasonable fees and costs
incurred in connection with the review of such proposed transfer and the
consummation thereof; including reasonable attorneys’ fees; and,




(viii)

Mortgagee has received payment by Mortgagor of a fee equal to $2,500.00;




(d)

the merger of IDRETI with any of the following entities: (a) Inland Real Estate
Corporation, a Maryland corporation, (b) Inland Real Estate Investment
Corporation, a Delaware corporation, (c) Inland Western Retail Real Estate
Trust, Inc., a Maryland corporation, (d) Inland American Real Estate Trust,
Inc., a Maryland corporation (e) any other real estate investment trust
sponsored by Inland Real Estate Investment Corporation, or (f) any other entity
composed entirely of any of the foregoing, by merger or other business
combination (the entities listed in (a) - (f) are each hereinafter referred to
as a “Permitted Affiliate REIT”) as long as the following conditions are met:




(i)

Mortgagee shall receive not less than sixty (60) days prior written notice of
any such proposed merger;

(ii)

Permitted Affiliate REIT shall be required to, at the time of the transfer: (a)
have a net worth of at least $75,000,000, (b) have a maximum leverage position
of sixty-five percent (65%) of total liabilities to total assets and (c) own
assets that are substantially institutional grade;

(iii)

If the surviving entity is not IDRETI, the successor entity shall assume in
writing all guaranty and indemnity obligations;

(iv)

no such transfer, either singly or in the aggregate with other transfers, will
result in a violation of the single asset entity provisions of the Loan
Documents;

(v)

Permitted Affiliate REIT or IDRETI shall retain management and control of the
Mortgagor and manage the day-to-day operations of the Mortgaged Property;

(vi)

No Event of Default shall have occurred which is continuing;

(vii)

Mortgagee has received (y) all organizational documents for the Permitted
Affiliate REIT and (z) certificates of good standing, articles of incorporation
or organization or a certificate of limited partnership, as the case may be for
the Permitted Affiliate REIT;

(viii)

Mortgagee has received payment by Mortgagor of a fee equal to $2,500.00; and





24













(ix)

Mortgagee has received payment by Mortgagor of all reasonable fees and costs
incurred in connection with the review of such proposed transfer and the
consummation thereof; including reasonable attorneys’ fees.

(e)

a transfer of (a) the entire Property or (b) the entire membership, partnership
or other equitable interest, as applicable, in the Mortgagor to a Permitted
Affiliate REIT or a single asset entity owned by a Permitted Affiliate REIT as
long as the following conditions are met:




(i)

Mortgagee shall receive not less than sixty (60) days prior written notice of
any such proposed transfer;

(ii)

Permitted Affiliate REIT shall be required to, at the time of the transfer: (a)
have a net worth of at least $75,000,000, (b) have a maximum leverage position
of sixty-five percent (65%) of total liabilities to total assets and (c) own
assets that are substantially institutional grade;

(iii)

Permitted Affiliate REIT shall assume in writing all guaranty obligations;

(iv)

no such transfer, either singly or in the aggregate with other transfers, will
result in a violation of the single asset entity provisions of the Loan
Documents;

(v)

Permitted Affiliate REIT shall manage and control Mortgagor;

(vi)

No Event of Default shall have occurred which is continuing;

(vii)

Mortgagee has received from counsel for Mortgagor and Guarantor, such legal
opinions as are reasonably necessary or appropriate, in form and substance
reasonably acceptable to Mortgagee, including without limitation, enforceability
opinions, and, to the extent such opinions were issued to Mortgagee at the time
the Loan was made, substantive non-consolidation legal opinions and, to the
extent necessary, Delaware single member limited liability company legal
opinions;

(viii)

Mortgagee has received (y) all organizational documents for the Permitted
Affiliate REIT and (z) certificates of good standing, articles of incorporation
or organization or a certificate of limited partnership, as the case may be for
the Permitted Affiliate REIT;

(ix)

Mortgagee has received payment by Mortgagor of all reasonable fees and costs
incurred in connection with the review of such proposed transfer and the
consummation thereof, including reasonable attorneys’ fees; and

(x)

Mortgagee has received payment by Mortgagor of a fee equal to $2,500.00;

If the entire Security is transferred, Mortgagor shall satisfy the following





25













additional conditions:

A.

execution, delivery, acknowledgement and recordation, as applicable, of an
assumption agreement, loan modification agreement, mortgage modification
agreement, financing statements and/or any other document reasonably required by
the Mortgagee (the “Transfer Documents”), all in form and substance acceptable
to the Mortgagee and evidencing the Property Transferee’s agreement to abide and
be bound by the terms of the Note, Mortgage and other Loan Documents;




B.

the Mortgagee shall have received copies of all relevant information and
documentation required by the Mortgagee in connection with the proposed
transfer, including, without limitation, the following; (i) the organizational
documents of the Property Transferee, (ii) opinion of counsel satisfactory to
the Mortgagee as to the Property Transferee’s due formation, valid existence and
authority to enter into and carry out the proposed transaction, (iii) the
Transfer Documents, (iv), the financial statements of the Property Transferee,
(v) endorsements to the Mortgagee’s title insurance policy and (vi) compliance
with such other closing requirements as are customarily imposed by the Mortgagee
in connection with such transactions;




(f)

the acquisition by IDRETI of any entity whether by merger, stock purchase, asset
purchase or any other manner; so long as: (a) IDRETI is the surviving entity
following such a transaction; (b) the net worth of IDRETI shall equal or exceed
the net worth of IDRETI immediately prior to such a transaction, and (c) IDRETI
shall retain management and control of the Mortgagor; or




(g)

the reconstitution or conversion of IDRETI from one entity type to another
entity type provided that the following conditions are met:




(i)

Mortgagee shall receive not less than sixty (60) days prior written notice of
any such proposed reconstitution or conversion;

(ii)

IDRETI shall be required to, at the time of such reconstitution or conversion:
(a) have a net worth of at least $75,000,000, (b) have a maximum leverage
position of sixty-five percent (65%) of total liabilities to total assets and
(c) own assets that are substantially institutional grade;

(iii)

If the surviving entity is not IDRETI, the successor entity shall assume in
writing all guaranty obligations;





26













(iv)

no such transfer, either singly or in the aggregate with other transfers, will
result in a violation of the single asset entity provisions of the Loan
Documents;

(v)

the surviving entity shall manage and control Mortgagor;

(vi)

No Event of Default shall have occurred which is continuing;

(vii)

Mortgagee has received (y) all organizational documents for the surviving entity
and (z) certificates of good standing, articles of incorporation or organization
or a certificate of limited partnership, as the case may be for the surviving
entity;

(viii)

Mortgagee has received payment by Mortgagor of a fee equal to $2,500.00; and

(ix)

Mortgagee has received payment by Mortgagor of all reasonable fees and costs
incurred in connection with the review of such proposed transfer and the
consummation thereof; including reasonable attorneys’ fees.

The term control or controlling shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of management,
policies or activities of a person or entity, whether through ownership of
voting securities or other interests, by contract or otherwise.




Affiliate shall mean in the case of a corporate member of a limited liability
company borrower ("LLC"), any person or entity other than the special purpose,
bankruptcy remote corporation serving as a member of the LLC (the
"Corporation"), (i) which owns beneficially, directly or indirectly, any
outstanding shares of the Corporation’s stock or any membership interest in the
LLC, or (ii) which controls or is under common control with the Corporation or
the LLC.  The term "control" means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
person or entity, whether through ownership of voting securities, by contract or
otherwise.

(h)

Mortgagor has not incurred and will not incur any indebtedness (secured or
unsecured) other than the Loan and debt (i) incurred in the ordinary course of
business to vendors and suppliers of services to the Mortgaged Property, (ii)
not secured by the Mortgaged Property or any portion thereof or by interests in
the Mortgagor or any constituent entity thereof and (iii) not accompanied by any
rights to control or to obtain control of the Mortgagor or any constituent
entity thereof.  No indebtedness other than the Loan may be secured (subordinate
or pari passu) by the Mortgaged Property or any portion thereof or by interests
in the Mortgagor or any constituent entity thereof.




10.

Estoppel Certificates.

(a)

Mortgagor, within ten (10) business days after request by Mortgagee, shall
furnish Mortgagee from time to time with a statement, duly acknowledged and





27













certified, setting forth (i) the amount of the original principal amount of the
Note, (ii) the unpaid principal amount of the Note, (iii) the rate of interest
in the Note, (iv) the date through which all installments of interest,
commitment fees and/or principal have been paid, (v) any offsets or defenses to
the payment of the Indebtedness, if any, (vi) that the Note and this Mortgage
have not been modified or if modified, giving particulars of such modification
and (vii) such other information as shall be requested by Mortgagee.

(b)

Mortgagor, after request by Mortgagee, will obtain and furnish (within the time
periods, if any, provided in the applicable Leases or if no time period is so
specified, within ten (10) business days after request) Mortgagee from time to
time with estoppel certificates from any tenants under then existing Leases,
which certificates shall be in form and substance as required by such Leases, or
if not required, then in form and substance reasonably satisfactory to
Mortgagee.

11.

No Cooperative or Condominium.  Mortgagor represents and warrants that the
Mortgaged Property has not been subjected to a cooperative or condominium form
of ownership.  Mortgagor hereby covenants and agrees that it will not file a
declaration of condominium, map or any other document having the effect of
subjecting the Mortgaged Property, to a condominium or cooperative form of
ownership.

12.

Changes in the Laws Regarding Taxation.  If any law is enacted or adopted or
amended after the date of this Mortgage which deducts the Indebtedness or any
portion thereof from the value of the Mortgaged Property for the purpose of
taxation or which imposes a tax, either directly or indirectly, on the principal
amount of the Note or Mortgagee’s interest in the Mortgaged Property, Mortgagor
will pay such tax, with interest and penalties thereon, if any.  In the event
Mortgagee is advised by counsel chosen by it that the payment of such tax or
interest and penalties by Mortgagor would be unlawful or taxable to Mortgagee or
unenforceable or provide the basis for a defense of usury, then in any such
event, Mortgagee shall have the option, by notice of not less than sixty (60)
days, to declare the Indebtedness immediately due and payable without prepayment
fee or premium, except that if an Event of Default, or an event which with
notice and/or the passage of time, or both, would constitute an Event of
Default, has occurred, the applicable premium computed in accordance with the
Note shall apply.

13.

No Credits on Account of the Indebtedness.  Mortgagor will not claim or demand
or be entitled to any credit or credits on account of the Indebtedness for any
part of the Taxes assessed against the Mortgaged Property or any part thereof
and no deduction shall otherwise be made or claimed from the taxable value of
the Mortgaged Property, or any part thereof, by reason of this Mortgage or the
Indebtedness.  In the event such claim, credit or deduction shall be required by
law, Mortgagee shall have the option, by notice of not less than sixty (60)
days, to declare the Indebtedness immediately due and payable without prepayment
fee or premium, except that if an Event of Default, or an event which with
notice and/or the passage of time, or both, would constitute an Event of
Default, has occurred, the applicable premium computed in accordance with the
Note shall apply.  





28













14.

Documentary Stamps.  If at any time the United States of America, any State
thereof or any subdivision of any such State shall require revenue or other
stamps to be affixed to the Note or this Mortgage, or impose any other tax or
charge on the same, Mortgagor will pay for the same, with interest and penalties
thereon, if any.

15.

Right of Entry.  Mortgagee and its agents shall have the right to enter and
inspect the Mortgaged Property at any time during reasonable business hours upon
twenty-four (24) hour notice to Mortgagor, except in the case of an emergency,
in which event Mortgagee and its agents may enter and inspect the Mortgaged
Property at any time.

16.

Books and Records.  

(a)

Mortgagor will maintain full, accurate and complete books of accounts and other
records reflecting the results of the operations of the Mortgaged Property as
well as its other operations and will furnish, or cause to be furnished, to
Mortgagee the following:

(i)

within ninety (90) days after the end of each fiscal year, the Mortgagor will
furnish to Mortgagee, a statement of Mortgagor’s financial condition, including
a balance sheet and profit and loss statement, and a statement of annual income
and expenses satisfactory in form and substance to Mortgagee in connection with
the operation of the Mortgaged Property, in detail satisfactory to Mortgagee,
prepared by, audited and certified by a certified public accountant who is a
member of the American Institute of Certified Public Accountants and, in
addition, within forty-five (45) days after the end of each fiscal quarter of
Mortgagor, Mortgagor shall provide the above information except that it may be
prepared and certified by the financial officer of Mortgagor who is responsible
for the preparation of such annual financial statements.  Notwithstanding the
foregoing, until an Event of Default exists which has not been cured within the
applicable cure period (provided a cure period exists), Mortgagee will accept
the statement of annual income and expense described above prepared and
certified by Mortgagor, Mortgagor’s accountant or a financial officer of
Mortgagor, provided that the statement certified by a public accountant is not
available.

(ii)

accompanying the submission of the certified statements of annual and quarterly
income and expenses, when the Mortgaged Property is office, retail or
multi-tenant industrial property, shall be a certified current rent roll, which
shall include among other things, tenant names, lease commencement and
expiration dates, square footage, annual rent, annual operating expense and real
estate tax contributions, and upon Mortgagee’s request, a statement as to
whether or not there are any purchase options and/or co-tenancy requirements,
and any and all other fees paid by tenants and security deposits currently held.





29













(iii)

accompanying the submission of the certified statements of annual and quarterly
income and expenses shall be such additional financial information as Mortgagee
shall require.

(b)

Mortgagee shall have the right, upon five (5) days’ prior notice to Mortgagor,
to inspect and make copies of Mortgagor’s books and records and income tax
returns and notices.

(c)

In the event of a Secondary Market Transaction, Mortgagor shall furnish from
time to time such information relating to Mortgagor and the Mortgaged Property
as shall be requested by the Rating Agencies.

(d)

If any of the materials described in Paragraph 16(a) and (b) that are required
to be delivered to Mortgagee is not timely delivered, Mortgagor shall promptly
pay to Mortgagee, as a late charge, the sum of $500 per item.  In addition,
Mortgagor shall promptly pay to Mortgagee an additional late charge of $500 per
item for each full month during which such item remains undelivered following
written notice from Mortgagee.  Mortgagor acknowledges that Mortgagee will incur
additional expenses as a result of any such late deliveries, which expenses
would be impracticable to quantify, and that Mortgagor’s payments under this
Paragraph are a reasonable estimate of such expenses.

17.

Performance of Other Agreements.  Mortgagor shall observe and perform each and
every term to be observed or performed by such Mortgagor pursuant to the terms
of any agreement or recorded instrument affecting or pertaining to the Mortgaged
Property.

18.

Representations and Covenants Concerning Loan.  Mortgagor represents, warrants
and covenants as follows:

(a)

The Note, this Mortgage and the other Loan Documents are not subject to any
right of rescission, set-off, counterclaim or defense, including the defense of
usury, nor would the operation of any of the terms of the Note, this Mortgage
and the other Loan Documents, or the exercise of any right thereunder, render
this Mortgage unenforceable, in whole or in part, or subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury.

(b)

To the best of Mortgagor’s knowledge, all certifications, permits, licenses and
approvals, including, without limitation, certificates of completion and
occupancy permits required for the legal use, occupancy of the Mortgaged
Property, have been obtained and are in full force and effect.  The Mortgaged
Property is free of material damage and is in good repair, and there is no
proceeding pending for the total or partial condemnation of, or affecting, the
Mortgaged Property.

(c)

All of the Improvements which were included in determining the appraised value
of the Mortgaged Property lie wholly within the boundaries and building





30













restriction lines of the Mortgaged Property, and no improvements on adjoining
properties encroach upon the Mortgaged Property, and no easements or other
encumbrances upon the Land encroach upon any of the Improvements, so as to
affect the value or marketability of the Mortgaged Property except those which
are insured against by title insurance.  All of the Improvements comply with all
requirements of applicable zoning and subdivision laws and ordinances in all
material respects.

(d)

The Mortgaged Property is not subject to any Leases other than the Leases
described in the rent roll delivered to Mortgagee in connection with this
Mortgage.  No person has any possessory interest in the Mortgaged Property or
right to occupy the same except under and pursuant to the provisions of the
Leases.  Except as otherwise disclosed in writing to Mortgagee, the current
Leases are in full force and effect and there are no defaults thereunder by
either party and there are no conditions that, with the passage of time or the
giving of notice, or both, would constitute defaults thereunder.  Except as
otherwise disclosed in writing to Mortgagee, all presently existing Leases are
subordinate to the Mortgage.

(e)

To the best of Mortgagor’s knowledge, the Mortgaged Property and the Leases are
in compliance with all statutes, ordinances, regulations and other governmental
or quasi-governmental requirements and private covenants now or hereafter
relating to the ownership, construction, use or operation of the Mortgaged
Property.

(f)

There has not been and shall never be committed by Mortgagor or any other person
in occupancy of or involved with the operation or use of the Mortgaged Property
any act or omission affording the federal government or any state or local
government the right of forfeiture as against the Mortgaged Property or any part
thereof or any monies paid in performance of Mortgagor’s obligations under any
of the Loan Documents.  Mortgagor hereby covenants and agrees not to commit,
permit or suffer to exist any act or omission affording such right of
forfeiture.

(g)

The Management Agreement dated February 18, 2010 (the “Management Agreement“)
between Mortgagor and Inland Diversified Real Estate Services LLC (“Manager“)
pursuant to which Manager operates the Mortgaged Property (a true, correct and
complete copy of which has been delivered to Mortgagee) is in full force and
effect and there is no default or violation by any party thereunder.  The fee
due under the Management Agreement, and the terms and provisions of the
Management Agreement, are subordinate to this Mortgage and the Manager shall
attorn to Mortgagee.  Mortgagor shall not terminate, cancel, modify, renew or
extend the Management Agreement, or enter into any agreement relating to the
management or operation of the Mortgaged Property with Manager or any other
party without the express written consent of Mortgagee, which consent shall not
be unreasonably withheld.  If at any time Mortgagee consents to the appointment
of a new manager, such new manager and Mortgagor shall, as a condition of
Mortgagee’s consent, execute a Manager’s Consent and Subordination of Management
Agreement in the form then used by Mortgagee.




(h)

Improper Financial Transactions.







31













(i)

Mortgagor is, and shall remain at all times, in full compliance with all
applicable laws and regulations of the United States of America that prohibit,
regulate or restrict financial transactions, and any amendments or successors
thereto and any applicable regulations promulgated thereunder (collectively, the
"Financial Control Laws"), including but not limited to those related to money
laundering offenses and related compliance and reporting requirements (including
any money laundering offenses prohibited under the Money Laundering Control Act,
18 U.S.C. Sections 1956, 1957 and the Bank Secrecy Act, 31 U.S.C. Sections 5311
et seq.) and the Foreign Assets Control Regulations, 31 C.F.R. Section 500 et
seq.




(ii)

Mortgagor represents and warrants that: (a) Mortgagor is not a Barred Person
(hereinafter defined); (b) no tenant of the Trust Property is a Barred Person;
(c) the Manager is not a Barred person; (d) Mortgagor is not owned or
controlled, directly or indirectly, by any Barred Person; and (e) Mortgagor is
not acting, directly or indirectly, for or on behalf of any Barred Person.




(iii)

Mortgagor represents and warrants that it understands and has been advised by
legal counsel on the requirements of the Financial Control Laws.




(iv)

Under any provision of this Mortgagor or any of the other  Loan Documents where
the Mortgagor shall have the right to approve or consent to any particular
action, including without limitation any (i) sale, transfer, assignment of the
Mortgaged Property or of any direct or indirect ownership interest in Mortgagor,
(ii) leasing of the Mortgaged Property, or any portion thereof, or (iii)
incurring of additional financing secured by Mortgaged Property, or any portion
thereof or by any direct of indirect ownership interest in the Mortgagor,
Mortgagee shall have the right to withhold such approval or consent, in its sole
discretion, if the granting of such approval or consent could be construed as a
violation of any of the Financial Control Laws.




(v)

Mortgagor covenants and agrees that it will upon request provide Beneficiary
with (or cooperate with Beneficiary in obtaining) information required by
Beneficiary for purposes of complying with any Financial Control Laws.




As used in this Mortgage, the term "Barred Person" shall mean (i) any person,
group or entity named as a “Specially Designated National and Blocked Person” or
as a person who commits, threatens to commit, supports, or is associated with
terrorism as designated by the United States Department of the Treasury’s Office
of Foreign Assets Control ("OFAC"), (ii) any person, group or entity named in
the lists maintained by the United Stated Department of Commerce (Denied Persons
and Entities), (iii) any government or citizen of any country that is subject to
a United States Embargo identified in regulations promulgated by OFAC and (iv)
any person, group or entity named as a denied or blocked person or terrorist in
any other list maintained by any agency of the United States government.




32
















19.

Single Purpose Entity/Separateness.  Mortgagor represents, warrants and
covenants as follows:

(a)

The purpose for which the Mortgagor is organized shall be limited solely to (A)
owning, holding, selling, leasing, transferring, exchanging, operating and
managing the Mortgaged Property, (B) entering into the Loan with the Mortgagee,
(C) refinancing the Mortgaged Property in connection with a permitted repayment
of the Loan, and (D) transacting any and all lawful business for which a
Mortgagor may be organized under its constitutive law that is incident,
necessary and appropriate to accomplish the foregoing.

(b)

Mortgagor does not own and will not own any asset or property other than (i) the
Mortgaged Property, and (ii) incidental personal property necessary for and used
in connection with the ownership or operation of the Mortgaged Property.

(c)

Mortgagor will not engage in any business other than the ownership, management
and operation of the Mortgaged Property.  

(d)

Mortgagor will not enter into any contract or agreement with any affiliate of
Mortgagor, any constituent party of Mortgagor, any owner of the Mortgagor, the
Guarantors (as hereinafter defined) or any affiliate or any constituent party of
Guarantor, except upon terms and conditions that are intrinsically fair,
commercially reasonable and substantially similar to those that would be
available on an arms-length basis with third parties not affiliated with the
Mortgagor or any constituent party of Mortgagor or any owner of Mortgagor.  

(e)

Mortgagor has not incurred and will not incur any indebtedness, secured or
unsecured, other than the Loan and debt (i) incurred in the ordinary course of
business to vendors and suppliers of services to the Mortgaged Property, (ii)
not secured by the Mortgaged Property, or any portion thereof, or by interests
in the Mortgagor or any constituent entity thereof, and (iii) not accompanied by
any rights to control or to obtain control of the Mortgagor or any constituent
entity thereof.  No indebtedness other than the Loan may be secured (subordinate
or pari passu) by the Mortgaged Property, or any portion thereof, or by
interests in the Mortgagor or any constituent entity thereof.

(f)

Mortgagor has not made and will not make any loans or advances to any entity or
person (including any affiliate or any constituent party of Mortgagor or any
owner of Mortgagor, any Guarantor or any affiliate or any constituent party of
Guarantor), and shall not acquire obligations or securities of its affiliates or
any constituent party .  

(g)

Mortgagor is and will remain solvent and Mortgagor will pay its debts and
liabilities (including, as applicable, shared personnel and overhead expenses)
from its assets as the same shall become due.

(h)

Mortgagor has done or caused to be done and will do all things necessary to
observe organizational formalities and preserve its existence, and Mortgagor
will





33













not, nor will Mortgagor permit any constituent party of Mortgagor or any owner
of Mortgagor or any Guarantor to amend, modify or otherwise change the
partnership certificate, partnership agreement, articles of incorporation and
bylaws, operating agreement, trust or other organizational documents of
Mortgagor or such constituent party or Guarantor without the written consent of
Mortgagee.

(i)

Mortgagor will maintain all of its books, records, financial statements and bank
accounts separate from those of its affiliates and any constituent party.
 Mortgagor's assets will not be listed as assets on the financial statement of
any other entity.  Mortgagor shall have its own separate financial statement,
provided, however, that Mortgagor's assets may be included in a consolidated
financial statement of its parent companies if inclusion on such a consolidated
statement is required to comply with the requirements of generally accepted
accounting principles (“GAAP“), provided that such consolidated financial
statement shall contain a footnote to the effect that Mortgagor's assets are
owned by Mortgagor and that they are being included on the financial statement
of its parent solely to comply with the requirements of GAAP, and further
provided that such assets shall be listed on Mortgagor's own separate balance
sheet.  Mortgagor will file its own tax returns and will not file a consolidated
federal income tax return with any other corporation, except as otherwise
required or prohibited under applicable state or federal laws.  Mortgagor shall
maintain its books, records, resolutions and agreements as official records,
except to the extent that Mortgagor is a disregarded entity under applicable or
federal tax.

(j)

Mortgagor will be, and at all times will hold itself out to the public as, a
legal entity separate and distinct from any other entity (including any
affiliate of Mortgagor, any constituent party of Mortgagor, any Guarantor or,
any affiliate or any constituent party of Guarantor), shall correct any known
misunderstanding regarding its status as a separate entity, shall conduct
business in its own name, shall not identify itself or any of its affiliates as
a division or part of the other and shall maintain and utilize separate
telephone numbers, stationery, invoices and checks.

(k)

Mortgagor will maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations.

(l)

Neither Mortgagor nor any constituent party will seek the dissolution, winding
up, liquidation, consolidation or merger, in whole or in part, or the sale of
material assets of Mortgagor.

(m)

Mortgagor will not commingle the funds and other assets of Mortgagor with those
of any affiliate or any constituent party of Mortgagor or any owner of
Mortgagor, any Guarantor, or any affiliate or any constituent party of
Guarantor, or any other person, and will not participate in a cash management
system with any such party; provided, however, Lender acknowledges that,
provided no Event of Default has occurred, the tenants of the Mortgaged Property
will make their payments to a property management account which distributes
rents received.  From such property management account, the applicable Manager
pays applicable asset obligations (including, but not limited to payment of loan
obligations such





34













as debt service payments, payments of taxes, insurance, impounds, escrows and
asset operating expenses).  Although Mortgagee will allow Mortgagor to use this
cash management system, it is solely for ease of cash administration/cash
management and in no way lessen’s Mortgagor’s obligations to maintain its Single
Purpose Entity status.

(n)

Mortgagor will not commingle its assets with those of any other person or entity
and will hold all of its assets in its own name.

(o)

Mortgagor will not guarantee or become obligated for the debts of any other
entity or person and does not and will not hold itself out as being responsible
for the debts or obligations of any other person.

(p)

If Mortgagor is a limited partnership or a limited liability company, at least
one general partner or member (an “SPC Party“) shall be a corporation whose sole
asset is its interest in Mortgagor, and each such SPC Party will at all times
comply, and shall cause Mortgagor to comply, with each of the representations,
warranties and covenants contained in this Paragraph 19 as if such
representation, warranty or covenant was made directly by such SPC Party.

(q)

Mortgagor shall allocate fairly and reasonably any overhead expenses that are
shared with an affiliate, including paying for office space and services
performed by any employee of an affiliate.

(r)

The stationery, invoices and checks utilized by Mortgagor or utilized to collect
its funds or pay its expenses shall bear its own name and shall not bear the
name of any other entity unless such entity is clearly designated as being
Mortgagor's agent.

(s)

Mortgagor shall not pledge its assets for the benefit of any other person or
entity, and other than with respect to the Loan.

(t)

Mortgagor shall correct any known misunderstanding regarding its separate
identity.

(u)

Mortgagor shall not identify itself as a division of any other person or entity.

20.

Events of Default; Remedies.  Each of the following events shall constitute an
“Event of Default” hereunder:

(a)

if (i) any installment of interest or principal is not paid within five (5) days
after the same is due, (ii) the entire Indebtedness is not paid on or before the
Maturity Date (or if the Maturity Date has been accelerated, upon such
acceleration), or (iii) any other payment or charge due under the Note, this
Mortgage or any other Loan Documents is not paid when due;

(b)

if any Taxes payable directly to the billing authority by Mortgagor are not paid
before interest becomes payable on the amount due or a penalty is assessed  





35













(provided that the foregoing provisions of this clause (b) shall be subject to
the right to contest Taxes granted to Mortgagor in Paragraph 4(b) of this
Mortgage, but only for so long as the conditions in Paragraph 4(b) of this
Mortgage remain satisfied);

(c)

if the Policies are not kept in full force and effect and are not delivered to
Mortgagee when required hereunder, or if the Policies are not delivered to
Mortgagee within ten (10) days after request by Mortgagee;

(d)

if any of the provisions of Paragraphs 7, 9, 19 or 39 herein are violated or not
complied with;

(e)

if any of the events described in Paragraph 41 shall occur;

(f)

if at any time any representation or warranty of Mortgagor or any Guarantor made
herein or in any guaranty, agreement, certificate, report, affidavit, owner’s
affidavit, financial statement or other instrument furnished to Mortgagee shall
be false or misleading in any respect;

(g)

if any mortgagee under a mortgage on the Mortgaged Property, whether superior or
subordinate to this Mortgage (i) demands payment in full or otherwise
accelerates any indebtedness of Mortgagor or (ii) otherwise commences the
exercise of any remedy available to such party under any loan document;

(h)

if Mortgagor fails to cure promptly any violation of any law or ordinance
affecting the Mortgaged Property (provided that the foregoing provisions of this
clause (h) shall be subject to any right to contest such violation specifically
granted to Mortgagor in Paragraph 8 of this Mortgage);

(i)

if any Guaranty (as hereinafter defined) is terminated or any event or condition
occurs which, in the sole judgment of Mortgagee, may impair the ability of any
Guarantor to perform its obligations under any Guaranty or any Guarantor
attempts to withdraw, cancel or disclaim any Guaranty. If an Event of Default
occurs under this subparagraph, then such Event of Default may be cured if
within thirty (30) days of the death of such Guarantor or Indemnitor, Mortgagor
provides Mortgagee with a substitute guarantor or indemnitor whose experience,
creditworthiness, financial capacity and ability to perform the obligations of
the Guarantor or Indemnitor (as applicable) under the Loan Documents are
reasonably satisfactory to Mortgagee;

(j)

if a default by Mortgagor under any of the other terms, covenants or conditions
of the Note, this Mortgage or any other Loan Document shall occur and such
default shall not have been cured within thirty (30) days after notice from
Mortgagee, provided that if such default is not susceptible of being cured
within such thirty (30) day period and Mortgagor shall have commenced the cure
of such default within such thirty (30) day period and thereafter diligently
pursues such cure to completion, then such thirty (30) day period shall be
extended for a period of ninety (90) days from the occurrence of the default,
provided, further, that the notice and grace period set forth in this
subparagraph (j) shall not apply to any other





36













Event of Default expressly set forth in this Paragraph 20 or to any other Event
of Default defined as such in any other Loan Document or to any other covenant
or condition with respect to which a grace period is expressly provided
elsewhere; or

(k)

if any of the provisions of Paragraphs 42(d) and/or Paragraph 42(f) are violated
or not complied with, and/or if any representation or warranty in Paragraph
42(b) and/or 42(c) shall prove false or misleading in any respect and/or if any
of the events described in Paragraph 42(e) shall occur;

(l)

if a default by Mortgagor under any of the terms, covenants or conditions of
 the Lockbox Agreement (as hereinafter defined) shall occur.Upon the occurrence
of any Event of Default, the Indebtedness shall immediately become due at the
option of Mortgagee.

Upon the occurrence of any Event of Default, Mortgagor shall pay interest on the
entire unpaid principal balance of the Note, as defined in and provided for in
the Note.

Upon the occurrence of any Event of Default, Mortgagee may, to the extent
permitted under applicable law, elect to treat the fixtures included in the
Mortgaged Property either as real property or as personal property, or both, and
proceed to exercise such rights as apply thereto.  With respect to any sale of
real property included in the Mortgaged Property made under the powers of sale
herein granted and conferred, Mortgagee may, to the extent permitted by
applicable law, include in such sale any fixtures included in the Mortgaged
Property and relating to such real property.

21.

Additional Remedies.

(a)

Upon the occurrence of any Event of Default, Mortgagee may take such action,
without notice or demand, as it shall deem advisable to protect and enforce its
rights against Mortgagor and in and to the Mortgaged Property or any part
thereof or interest therein, including, but not limited to, the following
actions, each of which may be pursued concurrently or otherwise, at such time
and in such order as Mortgagee may determine, in its sole discretion, without
impairing or otherwise affecting the other rights and remedies of Mortgagee (i)
enter into or upon the Real Property, either personally or by its agents,
nominees or attorneys and dispossess Mortgagor and its agents and servants
therefrom, and thereupon Mortgagee may (A) use, operate, manage, control,
insure, maintain, repair, restore and otherwise deal with  all and every part of
the Mortgaged Property and conduct the business thereat, (B) complete any
construction on the Mortgaged Property in such manner and form as Mortgagee
deems advisable, (C) make alterations, additions, renewals, replacements and
improvements to or on the Mortgaged Property, (D) exercise all rights and powers
of Mortgagor with respect to the Mortgaged Property, whether in the name of
Mortgagor or otherwise, including, without limitation, the right to make,
cancel, enforce or modify leases, obtain and evict tenants and demand, sue for,
collect and receive all earnings, revenues, rents, issues, profits and other
income of the Mortgaged Property and every part thereof and (E) apply the
receipts from the Mortgaged Property to the payment of the Indebtedness, after
deducting therefrom all expenses (including reasonable attorneys’ fees and
expenses) incurred in connection with the aforesaid operations and





37













all amounts necessary to pay the taxes, assessments, insurance and other charges
in connection with the Mortgaged Property, as well as just and reasonable
compensation for the services of Mortgagee and its counsel, agents and
employees, or (ii) institute proceedings for the complete foreclosure of this
Mortgage in which case the Mortgaged Property may be sold for cash or upon
credit in one or more parcels, or (iii) with or without entry, to the extent
permitted and pursuant to the procedures provided by applicable law, institute
proceedings for the partial foreclosure of this Mortgage for the portion of the
Indebtedness then due and payable, subject to the continuing lien of this
Mortgage for the balance of the Indebtedness not then due, or (iv) sell for cash
or upon credit the Mortgaged Property or any part thereof and all or any part of
any estate, claim, demand, right, title and interest of Mortgagor therein and
rights of redemption thereof, pursuant to power of sale or otherwise, at one or
more sales, as an entity or in parcels, at such time and place, upon such terms
and after such notice thereof as may be required or permitted by law, and in the
event of a sale, by foreclosure or otherwise, of less than all of the Mortgaged
Property, this Mortgage shall continue as a lien on the remaining portion of or
estate in the Mortgaged Property, or (v) institute an action, suit or proceeding
in equity for the specific performance of any covenant, condition or agreement
contained herein or in the Note or any other Loan Document, or (vi) recover
judgment on the Note or any Guaranty either before, during or after any
proceedings for the enforcement of this Mortgage, or (vii) pursue such other
remedies as Mortgagee may have under applicable law.

(b)

The purchase money proceeds or avails of any sale made under or by virtue of
this Paragraph 21, together with any other sums which then may be held by
Mortgagee under this Mortgage, whether under the provisions of this Paragraph 21
or otherwise, shall be applied as follows:

First:

To the payment of the costs and expenses of any such sale, including reasonable
compensation to Mortgagee, its agents and counsel, and of any judicial
proceedings wherein the same may be made, and of all expenses, liabilities and
advances made or incurred by Mortgagee under this Mortgage, together with
interest as provided herein on all advances made by Mortgagee and all taxes or
assessments, except any taxes, assessments or other charges subject to which the
Mortgaged Property shall have been sold.

Second:

To the payment of the whole amount then due, owing or unpaid upon the Note for
principal, together with any and all applicable interest, fees and late charges.

Third:

To the payment of any other sums required to be paid by Mortgagor pursuant to
any provision of this Mortgage or of the Note or of the Guaranty.

Fourth:

To the payment of the surplus, if any, to whomsoever may be lawfully entitled to
receive the same.

Mortgagee and any receiver of the Mortgaged Property, or any part thereof, shall
be liable to account for only those rents, issues and profits actually received
by it.

(c)

Mortgagee may adjourn from time to time any sale by Mortgagee to be made under
or by virtue of this Mortgage by announcement at the time and place appointed





38













for such sale or for such adjourned sale or sales; and, except as otherwise
provided by any applicable provision of law, Mortgagee, without further notice
or publication, may make such sale at the time and place to which the same shall
be so adjourned.

(d)

Upon the completion of any sale or sales made by Mortgagee under or by virtue of
this Paragraph 21, Mortgagee, or an officer of any court empowered to do so,
shall execute and deliver to the accepted purchaser or purchasers a good and
sufficient instrument, or good and sufficient instruments, conveying, assigning
and transferring all estate, right, title and interest in and to the property
and rights sold.  Mortgagee is hereby irrevocably appointed the true and lawful
attorney of Mortgagor, in its name and stead, to make all necessary conveyances,
assignments, transfers and deliveries of the Mortgaged Property and rights so
sold and for that purpose Mortgagee may execute all necessary instruments of
conveyance, assignment and transfer, and may substitute one or more persons with
like power, Mortgagor hereby ratifying and confirming all that its said attorney
or such substitute or substitutes shall lawfully do by virtue hereof.  Any such
sale or sales made under or by virtue of this Paragraph 21, whether made under
the power of sale herein granted or under or by virtue of judicial proceedings
or of a judgment or decree of foreclosure and sale, shall operate to divest all
the estate, right, title, interest, claim and demand whatsoever, whether at law
or in equity, of Mortgagor in and to the properties and rights so sold, and
shall be a perpetual bar both at law and in equity against Mortgagor and against
any and all persons claiming or who may claim the same, or any part thereof
from, through or under Mortgagor.

(e)

In the event of any sale made under or by virtue of this Paragraph 21 (whether
made under the power of sale herein granted or under or by virtue of judicial
proceedings or of a judgment or decree of foreclosure and sale) the entire
Indebtedness, if not previously due and payable, immediately thereupon shall,
anything in the Note, this Mortgage, any Guaranty or any other Loan Document to
the contrary notwithstanding, become due and payable.

(f)

Upon any sale made under or by virtue of this Paragraph 21 (whether made under
the power of sale herein granted or under or by virtue of judicial proceedings
or of a judgment or decree of foreclosure and sale), Mortgagee may bid for and
acquire the Mortgaged Property or any part thereof and in lieu of paying cash
therefor may make settlement for the purchase price by crediting upon the
Indebtedness the net sales price after deducting therefrom the expenses of the
sale and the costs of the action and any other sums which Mortgagee is
authorized to deduct under this Mortgage.

(g)

No recovery of any judgment by Mortgagee and no levy of an execution under any
judgment upon the Mortgaged Property or upon any other property of Mortgagor
shall affect in any manner or to any extent, the lien of this Mortgage upon the
Mortgaged Property or any part thereof, or any liens, rights, powers or remedies
of Mortgagee hereunder, but such liens, rights, powers and remedies of Mortgagee
shall continue unimpaired as before.

22.

Right to Cure Defaults.  Upon the occurrence of any Event of Default or if
Mortgagor fails to make any payment or to do any





39













act as herein provided, Mortgagee may, but without any obligation to do so and
without notice to or demand on Mortgagor and without releasing Mortgagor from
any obligation hereunder, make or do the same in such manner and to such extent
as Mortgagee may deem necessary to protect the security hereof.  Without
limiting the foregoing, Mortgagee may enter upon the Mortgaged Property for such
purposes or appear in, defend, or bring any action or proceeding to protect its
interest in the Mortgaged Property, and the cost and expense thereof (including,
without limitation, attorneys’ fees and disbursements to the extent permitted by
law), with interest as provided in this Paragraph 22, shall be immediately due
and payable to Mortgagee upon demand by Mortgagee therefor.  All such costs and
expenses incurred by Mortgagee in remedying such Event of Default or in
appearing in, defending, or bringing any such action or proceeding shall bear
interest at the Default Rate (as such term is defined in the Note), for the
period from the date that such cost or expense was incurred to the date of
payment to Mortgagee.  All such costs and expenses, together with interest
thereon at the Default Rate, shall be added to the Indebtedness and shall be
secured by this Mortgage.  If the principal sum of the Note or any other amount
required to be paid on the Maturity Date under the Note shall not be paid on the
Maturity Date, interest shall thereafter be computed and paid at the Default
Rate.

23.

Late Payment Charge.  If any monthly principal and interest payment is not paid
in accordance with the Note, a late charge (the “Late Charge“) shall be due as
provided for in the Note.

24.

Prepayment.  The Indebtedness may be prepaid only in accordance with the terms
of the Note.

25.

Prepayment After Event of Default.  A tender of the amount necessary to satisfy
the entire indebtedness paid at any time following an Event of Default or
acceleration (which acceleration shall be at Mortgagee’s sole option), including
at a foreclosure sale or during any subsequent redemption period, if any, shall
be deemed a voluntary prepayment, which payment shall include a premium, the
calculation of which shall be in accordance with the terms of the Note and shall
depend upon whether the Event of Default or acceleration first occurred (i)
prior to the time, if any, the prepayment of the principal balance is not
permitted pursuant to the terms of the Note and prior to the date on which the
full amount of the balance of principal and interest then remaining unpaid shall
be due or (ii) on or after the date on which prepayment of the principal balance
is permitted pursuant to the terms of the Note.

26.

Appointment of Receiver.  Mortgagee, upon the occurrence of an Event of Default
or in any action to foreclose this Mortgage or upon the actual or threatened
waste to any part of the Mortgaged Property, shall be entitled to the
appointment of a receiver without notice and without regard to the value or
condition of the Mortgaged Property as security for the Indebtedness or the
solvency or insolvency of any person liable for the payment of the Indebtedness.





40













27.

Security Agreement.

(a)

This Mortgage is both a real property Mortgage and a “security agreement” within
the meaning of the Uniform Commercial Code.  The Mortgaged Property includes
both real and personal property and all other rights and interests, whether
tangible or intangible in nature, of Mortgagor in the Mortgaged Property.
 Mortgagor, by executing and delivering this Mortgage grants to Mortgagee, as
security for the Indebtedness, a security interest in the Mortgaged Property to
the full extent that the Mortgaged Property may be subject to the Uniform
Commercial Code (such portion of the Mortgaged Property so subject to the
Uniform Commercial Code being called in this Paragraph 27 the “Collateral“).
 Mortgagor hereby authorizes Mortgagee to file financing statements in order to
create, perfect, preserve and continue the security interest(s) herein granted.
 This Mortgage shall also constitute a “fixture filing” for the purposes of the
Uniform Commercial Code and shall cover all items of the Collateral that are or
are to become fixtures.  Information concerning the security interest(s) herein
granted may be obtained from Mortgagee upon request.

If an Event of Default shall occur, Mortgagee, in addition to any other rights
and remedies which it may have, shall have and may exercise immediately and
without demand, any and all rights and remedies granted to a secured party upon
default under the Uniform Commercial Code, including, without limiting the
generality of the foregoing, the right to take possession of the Collateral or
any part thereof, and to take such other measures as Mortgagee may deem
necessary for the care, protection and preservation of the Collateral.  Upon
request or demand of Mortgagee, Mortgagor shall at its expense assemble the
Collateral and make it available to Mortgagee at a convenient place acceptable
to Mortgagee.  Mortgagor shall pay to Mortgagee on demand any and all expenses,
including legal expenses and attorneys’ fees and disbursements, incurred or paid
by Mortgagee in protecting its interest in the Collateral and in enforcing its
rights hereunder with respect to the Collateral.  Any notice of sale,
disposition or other intended action by Mortgagee with respect to the Collateral
sent to Mortgagor in accordance with the provisions hereof at least five (5)
days prior to such sale, disposition or action shall constitute reasonable
notice to Mortgagor.  The proceeds of any disposition of the Collateral, or any
part thereof, may be applied by Mortgagee to the payment of the Indebtedness in
such priority and proportions as Mortgagee in its discretion shall deem proper.

Mortgagor shall notify Mortgagee of any change in name, identity or structure of
Mortgagor and shall promptly execute, file and record, at its sole cost and
expense, such Uniform Commercial Code forms as are necessary to maintain the
priority of the lien of Mortgagee upon and security interest in the Collateral.
 In addition, Mortgagor shall promptly execute, file and record such additional
Uniform Commercial Code forms or continuation statements as Mortgagee shall deem
necessary and shall pay all expenses and fees in connection with the filing and
recording thereof, provided that no such additional documents shall increase the
obligations of Mortgagor under the Note, this Mortgage or the other Loan
Documents.  Mortgagor hereby grants to Mortgagee an irrevocable power of
attorney, coupled with an interest, to file with the appropriate public office
on its behalf any financing or other statements signed only by Mortgagee, as
secured party, in connection with the Collateral covered by this Mortgage.





41













(b)

That portion of the Mortgaged Property consisting of personal property and
equipment, shall be owned by Mortgagor and shall not be the subject matter of
any lease or other transaction whereby the ownership or any beneficial interest
in any of such property is held by any person or entity other than Mortgagor nor
shall Mortgagor create or suffer to be created any security interest covering
any such property as it may from time to time be replaced, other than the
security interest created herein.

28.

Authority.

(a)

Mortgagor has full power, authority and legal right to execute this Mortgage,
and to mortgage, give, grant, bargain, sell, alien, enfeoff, convey, confirm,
pledge, hypothecate and assign and grant a security interest in the Mortgaged
Property pursuant to the terms hereof and to keep and observe all of the terms
of this Mortgage on Mortgagor’s part to be performed.

(b)

Mortgagor represents and warrants to Mortgagee that Mortgagor is not a "foreign
person" and covenants with Mortgagee that Mortgagor will not, throughout the
term of the Note, become a "foreign person" within the meaning of §1445 and
§7701 of the Internal Revenue Code of 1986, (26 USC §§1445, 7701) and the
related Treasury Department regulations, including, without limitation,
temporary regulations (hereinafter collectively the "Code"); that is, such
Mortgagor is not a non-resident alien, foreign corporation, foreign partnership,
foreign trust or foreign estate as those terms are defined in the Code.

(c)

Mortgagor represents and warrants to Mortgagee that Mortgagor is a limited
liability company organized and existing under the laws of the State of
Delaware.

29.

Actions and Proceedings.  Mortgagee shall have the right to appear in and defend
any action or proceeding brought with respect to the Mortgaged Property and to
bring any action or proceeding, in the name and on behalf of Mortgagor, which
Mortgagee, in its discretion, shall decide should be brought to protect its
interest(s) in the Mortgaged Property.  

30.

Further Acts, Etc.  Mortgagor will, at the sole cost of Mortgagor, and without
expense to Mortgagee, do, execute, acknowledge and deliver all and every such
further acts, deeds, conveyances, Mortgages, assignments, notices of
assignments, transfers and assurances as Mortgagee shall, from time to time,
require, for the better assuring, conveying, assigning, transferring and
confirming unto Mortgagee the property and rights hereby mortgaged, given,
granted, bargained, sold, aliened, enfeoffed, conveyed, confirmed, pledged,
assigned and hypothecated or intended now or hereafter so to be, or which
Mortgagor may be or may hereafter become bound to convey or assign to Mortgagee,
or for carrying out the intention or facilitating the performance of the terms
of this Mortgage or for filing, registering or recording this Mortgage and, on
demand, will execute and deliver within five (5) business days after request of
Mortgagee, and if Mortgagor fails to so deliver, hereby authorizes Mortgagee
thereafter to execute in the name of Mortgagor without the signature of
Mortgagor to the extent Mortgagee may lawfully do so, one or more financing
statements, chattel Mortgages or comparable security instruments, to evidence
more effectively the lien hereof upon





42













the Mortgaged Property. Mortgagor grants to Mortgagee an irrevocable power of
attorney coupled with an interest for the purpose of exercising and perfecting
any and all rights and remedies available to Mortgagee at law and in equity,
including without limitation such rights and remedies available to Mortgagee
pursuant to this Paragraph 30.

31.

Recording of Mortgage, Etc.  Mortgagor forthwith upon the execution and delivery
of this Mortgage, will cause this Mortgage, and any security instrument creating
a lien or security interest or evidencing the lien hereof upon the Mortgaged
Property, to be filed, registered or recorded and, thereafter, from time to
time, each such other instrument of further assurance to be filed, registered or
recorded, all in such manner and in such places as may be required by any
present or future law in order to publish notice of and fully to protect the
lien or security interest hereof upon, and the interest(s) of Mortgagee in, the
Mortgaged Property. Mortgagor will pay all filing, registration or recording
fees, and all expenses incident to the preparation, execution and acknowledgment
of this Mortgage, any Mortgage supplemental hereto, any security instrument with
respect to the Mortgaged Property and any instrument of further assurance, and
all federal, state, county and municipal, taxes, duties, imposts, assessments
and charges arising out of or in connection with the making, execution, delivery
and/or recording of this Mortgage, any Mortgage supplemental hereto, any
security instrument with respect to the Mortgaged Property or any instrument of
further assurance, except where prohibited by law so to do. Mortgagor shall hold
harmless and indemnify Mortgagee, its successors and assigns, against any
liability incurred by reason of the imposition of any tax on the making,
execution, delivery and/or recording of this Mortgage, any Mortgage supplemental
hereto, any security instrument with respect to the Mortgaged Property or any
instrument of further assurance.

32.

Usury Laws.  This Mortgage and the Note are subject to the express condition
that at no time shall Mortgagor be obligated or required to pay interest on the
principal balance due under the Note at a rate which could subject the holder of
the Note to either civil or criminal liability as a result of being in excess of
the maximum interest rate which Mortgagor is permitted by law to contract or
agree to pay.  If by the terms of this Mortgage or the Note, Mortgagor is at any
time required or obligated to pay interest on the principal balance due under
the Note at a rate in excess of such maximum rate, the rate of interest under
the Note shall be deemed to be immediately reduced to such maximum rate and the
interest payable shall be computed at such maximum rate and all prior interest
payments in excess of such maximum rate shall be applied and shall be deemed to
have been payments in reduction of the principal balance of the Note and the
principal balance of the Note shall be reduced by such amount in the inverse
order of maturity.

33.

Sole Discretion of Mortgagee.  Wherever pursuant to this Mortgage, Mortgagee
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Mortgagee, the decision of Mortgagee to approve or
disapprove or to decide that arrangements or terms are satisfactory or not
satisfactory shall be in the sole discretion of Mortgagee and shall be final and
conclusive, except as may be otherwise specifically provided herein.





43













34.

Recovery of Sums Required To Be Paid.  Mortgagee shall have the right from time
to time to take action to recover any sum or sums which constitute a part of the
Indebtedness as the same become due, without regard to whether or not the
balance of the Indebtedness shall be due, and without prejudice to the right of
Mortgagee thereafter to bring an action of foreclosure, or any other action, for
a default or defaults by Mortgagor existing at the time such earlier action was
commenced.

35.

Marshalling and Other Matters.  Mortgagor waives, to the extent permitted by
law, the benefit of all appraisement, valuation, stay, extension, reinstatement
and redemption laws now or hereafter in force and all rights of marshalling in
the event of any sale hereunder of the Mortgaged Property or any part thereof or
any interest therein.  Further, Mortgagor expressly waives any and all rights of
redemption from sale under any order or decree of foreclosure of this Mortgage
on behalf of Mortgagor, and on behalf of each and every person acquiring any
interest in or title to the Mortgaged Property subsequent to the date of this
Mortgage and on behalf of all persons to the extent permitted by applicable law.

36.

Waiver of Notice.  Mortgagor shall not be entitled to any notices of any nature
whatsoever from Mortgagee except with respect to matters for which this Mortgage
specifically and expressly provides for the giving of notice by Mortgagee to
Mortgagor and except with respect to matters for which Mortgagee is required by
applicable law to give notice, and Mortgagor hereby expressly waives the right
to receive any notice from Mortgagee with respect to any matter for which this
Mortgage does not specifically and expressly provide for the giving of notice by
Mortgagee to Mortgagor.  

37.

Remedies of Mortgagor.  In the event that a claim or adjudication is made that
Mortgagee has acted unreasonably or unreasonably delayed acting in any case
where by law or under the Note, this Mortgage or the other Loan Documents, it
has an obligation to act reasonably or promptly, Mortgagee shall not be liable
for any monetary damages, and Mortgagor’s remedies shall be limited to
injunctive relief or declaratory judgment.

38.

Reporting Requirements.  At the request of Mortgagee, Mortgagor shall supply or
cause to be supplied to Mortgagee either (a) a copy of a completed Form 1099-B,
Statement for Recipients of Proceeds from Real Estate, Broker and Barter
Exchange Proceeds prepared by Mortgagor’s attorney or other person responsible
for the preparation of such form, together with a certificate from the person
who prepared such form to the effect that such form has, to the best of such
person’s knowledge, been accurately prepared and that such person will timely
file such form or (b) a certification from Mortgagor that the Loan is a
refinancing of the Mortgaged Property or is otherwise not required to be
reported to the Internal Revenue Service pursuant to Section 6045(e) of the
Code. Mortgagor hereby indemnifies, defends and holds Mortgagee harmless from
and against all loss, cost, damage and expense (including without limitation,
attorneys’ fees and disbursements and costs incurred in the investigation,
defense and settlement of claims) that Mortgagee may incur,





44













directly or indirectly, as a result of or in connection with the assertion
against Mortgagee of any claim relating to the failure of Mortgagee to comply
with this Paragraph 38.

39.

Hazardous Materials.

(a)

Except as disclosed in that certain Phase I Environmental Site Assessment Report
prepared by Premier Environmental Services and dated December 22, 2009,
re-certified on April 13, 2010 (the “Report”), Mortgagor represents and warrants
that (i) the Mortgaged Property is now and at all times during Mortgagor’s
ownership thereof has been free of contamination from any petroleum product and
all hazardous or toxic substances, wastes or substances, any substances which
because of their quantitative concentration, chemical, radioactive, flammable,
explosive, infectious or other characteristics, constitute or may reasonably be
expected to constitute or contribute to a danger or hazard to public health,
safety or welfare or to the environment, including, without limitation, any
asbestos (whether or not friable) and any asbestos-containing materials, Mold
(defined as the presence of any form of (a) multicellular fungi that live on
plant or animal matter and an indoor environment (including without limitation
Cladosporium, Penicillium, Alternaria, Aspergillus, Fusarium, Trichoderma,
Memnoniella, Mucor, and Stachybotrys chartarum (SC) often found in water damaged
building materials), (b) spores, scents or byproducts produced or released by
fungi, including mycotoxins and (c) microbial matter which reproduces through
mold, mildew and viruses, whether or not such microbial matter is living
(collectively “Mold”)), waste oils, solvents and chlorinated oils,
polychlorinated biphenyls (PCBs), toxic metals, etchants, pickling and plating
wastes, explosives, reactive metals and compounds, pesticides, herbicides, radon
gas, lead (whether in water, paint or soil), urea formaldehyde foam insulation
and chemical, biological and radioactive wastes, or any other similar materials
or any hazardous or toxic wastes or substances which are included under or
regulated by any federal, state or local law, rule or regulation (whether now
existing or hereafter enacted or promulgated, as they may be amended from time
to time) pertaining to environmental regulations, contamination, clean-up or
disclosures, and any judicial or administrative interpretation thereof,
including any judicial or administrative orders or judgments (“Hazardous
Materials”), including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, 42 U.S.C. section 9601 et seq.
(“CERCLA”); The Federal Resource Conservation and Recovery Act, 42 U.S.C.
section 6901 et seq. (“RCRA”); Superfund Amendments and Reauthorization Act of
1986, Public Law No. 99-499 (“SARA”); Toxic Substances Control Act, 15 U.S.C.
section 2601 et seq. (“TSCA”); the Hazardous Materials Transportation Act, 49
U.S.C. section 1801 et seq.; and any other state superlien or environmental
clean-up or disclosure statutes (all such laws, rules and regulations being
referred to collectively as “Environmental Laws”), (ii) Mortgagor has not caused
or suffered to occur any discharge, spill, uncontrolled loss or seepage of any
Hazardous Materials onto any property adjoining the Mortgaged Property, (iii)
Mortgagor has not received any complaint, notice, letter, or other communication
from occupants, tenants, guests, employees, licensees or any other person
regarding odors, poor indoor quality, Mold, or any activity, condition, event or
omission that causes or facilitates the growth of Mold and Mortgagor further
represents to the best of its knowledge that no Mold or any activity, condition,
event or omission that causes or facilitates the growth of Mold exists at the
property and (iv) neither the Mortgagor nor any tenant or occupant of all or
part of the Mortgaged Property is now or has been involved





45













in operations at the Mortgaged Property which could lead to liability for
Mortgagor or any other owner of the Mortgaged Property or the imposition of a
lien on the Mortgaged Property under any Environmental Law.

(b)

At its sole cost and expense, Mortgagor shall comply with and shall cause all
tenants and other occupants of the Mortgaged Property to comply with all
Environmental Laws now in effect or hereafter enacted with respect to the
discharge, generation, removal, transportation, storage and handling of
Hazardous Materials.  Mortgagor shall promptly notify Mortgagee if Mortgagor
shall become aware of any Hazardous Materials on or near the Mortgaged Property
and/or if Mortgagor shall become aware that the Mortgaged Property is in direct
or indirect violation of any Environmental Laws and/or if Mortgagor shall become
aware of any condition on or near the Mortgaged Property which shall pose a
threat to the health, safety or welfare of humans.  Mortgagor shall promptly
remove all Hazardous Materials from the Mortgaged Property, such removal to be
performed in accordance with all applicable federal, state and local laws,
statutes, rules and regulations.  Mortgagor shall pay immediately when due the
cost of removal of any Hazardous Materials and shall keep the Mortgaged Property
free of any lien imposed pursuant to any Environmental Laws now in effect or
hereinafter enacted.

(c)

Mortgagor grants Mortgagee and its employees and agents an irrevocable and
non-exclusive license, subject to the rights of tenants, to enter the Mortgaged
Property to conduct testing and to remove any Hazardous Materials, and the costs
of such testing and removal shall immediately become due to Mortgagee and shall
be secured by this Mortgage.  Mortgagor, promptly upon the request of Mortgagee,
from time to time, shall provide Mortgagee with an environmental site assessment
or environmental audit report, or an update of such an assessment or report, all
in scope, form and content satisfactory to Mortgagee.  Mortgagor shall maintain
the integrity of all storage tanks and drums on or under the Mortgaged Property
during the term of the Loan in compliance with all Environmental Laws now in
effect or hereafter enacted.  Mortgagor shall follow an operation and
maintenance program with respect to all storage tanks and drums on or under the
Mortgaged Property, which program has been approved in writing by Mortgagee.

(d)

Mortgagor shall indemnify Mortgagee and hold Mortgagee harmless from and against
all liability, loss, cost, damage and expense (including, without limitation,
attorneys’ fees and costs incurred in the investigation, defense and settlement
of claims) that Mortgagee may incur as a result of or in connection with the
assertion against Mortgagee (whether as past or present holder of this Mortgage,
as mortgagee in possession or as past or present owner of the Mortgaged Property
by virtue of a foreclosure or acceptance of a deed in lieu of foreclosure) of
any claim relating to the presence and/or release, threatened release, storage,
disposal, generating or removal of any Hazardous Materials or compliance with
any Environmental Laws now in effect or hereafter enacted.  The obligations and
liabilities of Mortgagor under this Paragraph 39 shall survive full payment of
the Loan, entry of a judgment of foreclosure or acceptance of a deed in lieu of
foreclosure or any subsequent transfer to a third party.  It is understood that
the presence and/or release of substances referred to in this section hereof
does not pertain to a presence and/or release which first occurs solely after
(A) repayment of the Loan in full in accordance with the Loan Documents or (B)
acquisition of title to the Property by Mortgagee upon a foreclosure or
acceptance of a deed in lieu of foreclosure and





46













surrender of possession and occupancy of the Property by Mortgagor, its agents,
affiliates, employees and independent contractors.  Mortgagor shall have the
burden of proving that the conditions in subparagraph (d) were satisfied by
clear and convincing evidence and shall continue to defend with counsel
satisfactory to Mortgagee and shall indemnify and hold Mortgagee harmless for
all matters set forth in this Paragraph 39, unless and until a court of
competent jurisdiction finds that Mortgagor has met such burden.

(e)

Nothing contained herein shall constitute or be construed as a waiver of any
statutory or judicial federal, state or local law which may provide rights or
remedies to Mortgagee against Mortgagor or others in connection with any claim
relating to the Mortgaged Property and pertaining to the presence and/or
release, threatened release, storage, disposal, generating or removal of any
Hazardous Materials or to the failure to comply with any Environmental Laws now
or hereafter enacted.

40.

Asbestos.  Mortgagor shall not install or permit to be installed in the
Mortgaged Property, friable asbestos or any substance containing asbestos.  With
respect to any such material currently present in the Mortgaged Property,
Mortgagor, at Mortgagor’s expense, shall promptly comply with and shall cause
all occupants of the Mortgaged Property to comply with all present and future
applicable federal, state or local laws, rules, regulations or orders relating
to asbestos, friable asbestos and asbestos containing materials.  In the event
any asbestos, friable asbestos or asbestos containing material is discovered at
the Mortgaged Property, Mortgagor shall obtain a comprehensive asbestos report
prepared by a licensed engineer or asbestos consultant acceptable to Mortgagee
describing the form, extent, location and condition of such asbestos and
recommending methods of removal or abatement.  Mortgagor shall promptly comply
at its sole cost and expense with the recommendations contained in such report,
such compliance to be performed in accordance with all applicable federal, state
and local laws, statutes, rules and regulations.  Mortgagor shall indemnify
Mortgagee and hold Mortgagee harmless from and against all loss, cost, damage
and expense (including, without limitation, attorneys’ fees and costs incurred
in the investigation, defense and settlement of claims) that Mortgagee may incur
as a result of or in connection with the assertion against Mortgagee (whether as
past or present holder of the Mortgage, as mortgagee in possession, or as past
or present owner of the Mortgaged Property by virtue of a foreclosure or
acceptance of a deed in lieu of foreclosure) of any claim relating to the
presence or removal of any asbestos substance referred to in this Paragraph 40,
or compliance with any federal, state or local laws, rules, regulations or
orders relating thereto.  The obligations and liabilities of Mortgagor under
this Paragraph 40 shall survive full payment of the Loan, a foreclosure or the
acceptance of a deed in lieu of foreclosure.

41.

Bankruptcy or Insolvency.  In the event that Mortgagor or any Guarantor or, if
Mortgagor or any Guarantor is a general or limited partnership, any general
partner of any such entity (a) admits in writing its inability to pay its debts
generally as they become due, or does not pay its debts generally as they become
due, (b) commences as debtor any case or proceeding under any bankruptcy,
insolvency, reorganization, liquidation, dissolution or similar law, or seeks or
consents to the appointment of a receiver, conservator, trustee, custodian,
manager, liquidator or similar official for it or the whole or any substantial
part of its property, (c) has a receiver, conservator, trustee, custodian,





47













manager, liquidator, or similar official appointed for it or the whole or any
substantial part of its property, by any governmental authority with
jurisdiction to do so, (d) makes a proposal or any assignment for the benefit of
its creditors, or enters into an arrangement or composition or similar plan or
scheme with or for the benefit of creditors generally occurring in circumstances
in which such entity is unable to meet its obligations as they become due or (e)
has filed against it any case or proceeding under any bankruptcy, insolvency,
reorganization, liquidation, dissolution or similar law which (i) is consented
to or not timely contested by such entity, (ii) results in the entry of an order
for relief, appointment of a receiver, conservator, trustee, custodian, manager,
liquidator or similar official for such entity or the whole or any substantial
part of its property or (iii) is not dismissed within sixty (60) days, an Event
of Default shall have occurred and as a result, the entire principal balance of
the Note and all obligations under any Guaranty shall become immediately due and
payable at the option of Mortgagee without notice to Mortgagor or any Guarantor
and Mortgagee may exercise any remedies available to it hereunder, under any
other Loan Document, at law or in equity.

42.

Compliance with ERISA and State Statutes on Governmental Plans.

(a)

Mortgagee represents and warrants to Mortgagor that, as of the date of this
Mortgage and throughout the term of this Mortgage, the source of funds from
which Mortgagee extends this Mortgage is its general account, which is subject
to the claims of its general creditors under state law.

(b)

Mortgagor represents and warrants that, as of the date of this Mortgage and
throughout the term of this Mortgage, (i) Mortgagor is not an “employee benefit
plan” as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA“), which is subject to Title I of ERISA and (ii) the
assets of such Mortgagor do not constitute “plan assets” of one or more such
plans within the meaning of ERISA Section 3(42) and 29 C.F.R. § 2510.3-101.

(c)

Mortgagor represents and warrants to Mortgagee that, as of the date of this
Mortgage and throughout the term of this Mortgage (i) Mortgagor is not a
“governmental plan” within the meaning of Section 3(32) of ERISA and (ii)
transactions by or with Mortgagor or any Mortgagor are not subject to state
statues regulating investments of and fiduciary obligations with respect to
governmental plans.

(d)

Mortgagor covenants and agrees to deliver to Mortgagee such certifications or
other evidence from time to time throughout the term of this Mortgage, as
requested by Mortgagee in its sole discretion, that (i) Mortgagor is not an
“employee benefit plan” or a “governmental plan”, (ii) Mortgagor is not subject
to state statutes regulating investments and fiduciary obligations with respect
to governmental plans, and (iii) one or more of the following circumstances is
true:

(A)

Equity interests in Mortgagor are publicly offered securities, within the
meaning of 29 C.F.R. § 2510.3-101(b)(2);





48













(B)

Less than 25 percent of all equity interests in such Mortgagor are held by
“benefit plan investors” within the meaning of ERISA Section 3(42); or

(C)

Mortgagor qualifies as a “venture capital operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. § 2510.3.-101(d) or (e).

(e)

Any of the following shall constitute an Event of Default under this Mortgage,
entitling Mortgagee to exercise any and all remedies to which it may be entitled
under this Mortgage, and any other Loan Documents (i) the failure of any
representation or warranty made by any Mortgagor under this Paragraph 42 to be
true and correct in all respects, (ii) the failure of any Mortgagor to provide
Mortgagee with the written certifications and evidence referred to in this
Paragraph 42 or (iii) the consummation by Mortgagor or any one Mortgagor of a
transaction which would cause the establishment or maintenance of this Mortgage
or the other Loan Documents, or any exercise of Mortgagee’s rights under this
Mortgage, or the other Loan Documents to constitute a non-exempt prohibited
transaction under ERISA or a violation of a state statute regulating
governmental plans, or otherwise subjecting Mortgagee to liability for violation
of ERISA or such state statute.

(f)

Mortgagor shall indemnify Mortgagee and defend and hold Mortgagee harmless from
and against all civil penalties, excise taxes, or other loss, cost, damage and
expense (including, without limitation, attorneys’ fees and disbursements and
costs incurred in the investigation, defense and settlement of claims and losses
incurred in correcting any prohibited transaction or in the sale of a prohibited
loan, and in obtaining any individual prohibited transaction exemption under
ERISA that may be required, in Mortgagee’s sole discretion) that Mortgagee may
incur, directly or indirectly, as a result of a default under this Paragraph 42.
 This indemnity shall survive any termination, satisfaction or foreclosure of
this Mortgage.

43.

Assignments.  Mortgagee shall have the right to assign or transfer its rights
under this Mortgage without limitation.  Any assignee or transferee shall be
entitled to all the benefits afforded Mortgagee under this Mortgage.

44.

Cooperation.  Mortgagor acknowledges that Mortgagee and its successors and
assigns may (a) sell this Mortgage, the Note and other Loan Documents to one or
more investors as a whole loan, (b) participate the Loan to one or more
investors, (c) deposit this Mortgage, the Note and other Loan Documents with a
trust, which trust may sell certificates to investors evidencing an ownership
interest in the trust assets or (d) otherwise sell the Loan or interest therein
to investors (the transactions referred to in clauses (a) through (d) are
hereinafter referred to as “Secondary Market Transactions“).  Mortgagor shall,
at its expense, cooperate in good faith with Mortgagee (aa) in effecting any
such Secondary Market Transaction and (bb) to implement all requirements imposed
by the Rating Agency involved in any Secondary Market Transaction including,
without limitation, all structural or other changes to the Loan, modifications
to any documents evidencing or securing the Loan, delivery of opinions of
counsel acceptable to the





49













Rating Agency and addressing such matters as the Rating Agency may require;
provided, however, that (A) Mortgagor shall not be required (1) to pay any of
the costs incurred by Mortgagee to effect or include the Loan in a Secondary
Market Transaction or (2) to modify any documents evidencing or securing the
Loan which would modify (i) the interest rate payable under the Note, (ii) the
stated maturity of the Note, (iii) the amortization of principal of the Note or
(iv) any other material economic term of the Loan, and (B) Mortgagee shall pay
Mortgagor’s reasonable and actual out-of-pocket expenses incurred in connection
with a request by Mortgagee to Mortgagor to modify any of the Loan Documents to
permit the Loan to be included in a Secondary Market Transaction.  Mortgagor
shall provide such information and documents relating to Mortgagor, Guarantor,
if any, the Mortgaged Property, the Lease and the Lessee as Mortgagee may
reasonably request in connection with a Secondary Market Transaction.  Mortgagee
shall have the right to provide to prospective investors any information in its
possession, including, without limitation, financial statements relating to
Mortgagor, the Guarantor, if any, the Mortgaged Property and the Lessee.
 Mortgagor acknowledges that certain information regarding the Loan and the
parties thereto and the Mortgaged Property may be included in a private
placement memorandum, prospectus or other disclosure documents.

45.

Indemnification for Recourse Obligations.  Mortgagor hereby covenants and agrees
unconditionally and absolutely to indemnify and save harmless Mortgagee, its
officers, directors, shareholders, employees, agents and attorneys
(collectively, the “Indemnified Parties”) against all damages, losses,
liabilities, obligation, claims, litigation, demands or defenses, judgments,
suits, proceedings, fines, penalties, costs, disbursements and expenses of any
kind or nature whatsoever (including without limitation attorneys’ fees
reasonably incurred), which may at any time be imposed upon, incurred by or
asserted or awarded against the Indemnified Parties and arising from the
Recourse Obligations.

This indemnity shall survive any foreclosure of this Mortgage, the taking of a
deed in lieu thereof, or any other discharge of the obligations of the Mortgagor
hereunder or a transfer of the Mortgaged Property, even if the indebtedness
secured hereby is satisfied in full.  Mortgagor agrees that the indemnification
granted herein may be enforced by Mortgagee without resorting to or exhausting
any other security or collateral or without first having recourse to the Note or
the Mortgaged Property covered by this Mortgage through foreclosure proceedings
or otherwise; provided, however, that, subject to Paragraph 46 of this Mortgage,
nothing herein contained shall prevent Mortgagee from suing on the Note or
foreclosing this Mortgage or from exercising any other rights under the Loan
Documents.

46.

Exculpation and Recourse.   The obligations and liability of Mortgagor pursuant
to the following subparagraphs (a) and (b) are collectively referred to as “
Recourse Obligations ”.

(a)

Limited Recourse Obligations:  Subject to Paragraph 45 hereof and subparagraph
(b) below, any claim based on or in respect of any liability of Mortgagor under
the Note or under this Mortgage or any other Loan Document shall be enforced
only against the Mortgaged Property and any other collateral now or hereafter
given to secure the Loan and not against any other assets, properties or funds
of Mortgagor; provided, however, that Mortgagor





50













shall be personally liable for amounts under the Loan Documents to the extent
of, but limited to the amount of any loss, costs or damage actually incurred
arising out of the matters described below, which liability shall not be limited
solely to the Mortgaged Property and other collateral now or hereafter given to
secure the Loan but shall include all of the assets, properties and funds of
Mortgagor: (i) fraud, material misrepresentation and waste, (ii) any rents,
issues or profits collected more than one (1) month in advance of their due
dates, (iii) any misappropriation of rents, issues or profits, security deposits
and any other payments from tenants or occupants (including, without limitation,
lease termination fees) insurance proceeds, condemnation awards, or other sums
of a similar nature, (iv) liability under environmental covenants, conditions
and indemnities contained in the Mortgage and in any separate environmental
indemnity agreements, (v) personalty or fixtures removed or allowed to be
removed by or on behalf of Mortgagor and not replaced by items of equal or
greater value or functionality than the personalty or fixtures so removed, (vi)
failure to pay taxes, assessments or ground rents prior to delinquency, or to
pay charges for labor, materials or other charges which can create liens on any
portion of the Mortgaged Property and any sums expended by Mortgagee in the
performance of or compliance with the obligations of Mortgagor under the Loan
Documents, including, without limitation, sums expended to pay taxes or
assessments or hazard insurance premiums or bills for utilities or other
services or products for the benefit of the Mortgaged Property, (vii) the
unauthorized sale, conveyance or transfer of title to the Mortgaged Property or
encumbrance of the Mortgaged Property, (viii) the failure of Mortgagor to
maintain its status as a single purpose, bankruptcy-remote entity pursuant to
its organizational documents and the Loan Documents, (ix) a violation of the
provisions of Paragraph 18(h) of this Mortgage; and (x) attorney's fees, court
costs and other expenses incurred by Mortgagee in connection with its
enforcement of its remedies under the Loan Documents, including, but not limited
to, in connection with any bankruptcy proceeding or reorganization brought by or
against the Mortgagor or any of its principals.  Nothing herein shall be deemed
(w) to be a waiver of any right which Mortgagee may have under any bankruptcy
law of the United States or the state where the Mortgaged Property is located
including, but not limited to, Section 506(a), 506(b), 1111(b) or any other
provisions of the U.S. Bankruptcy Code, to file a claim for the full amount of
the indebtedness secured by this Mortgage or to require that all of the
collateral securing the indebtedness secured hereby shall continue to secure all
of the indebtedness owing to Mortgagee under the Note, this Mortgage and the
other Loan Documents; (x) to impair the validity of the indebtedness secured by
this Mortgage; (y) to impair the right of Mortgagee as Mortgagee or secured
party to commence an action to foreclose any lien or security interest; or
(z) to modify, diminish or discharge the liability of any Guarantor under any
Guaranty.

(b)

Full Recourse Obligations.  Notwithstanding anything to the contrary contained
in this Mortgage or the other Loan Documents, the exculpation provisions of
subparagraph (a) above will BECOME NULL AND VOID and the Loan will be FULLY
RECOURSE to Mortgagor and any guarantor under any guaranty in the event that
Mortgagor, any guarantor under any guaranty or any indemnitor under any
indemnity agreement (i) commences as debtor any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law,
or seeks or consents to the appointment of a receiver, conservator, trustee,
custodian, manager, liquidator or similar official for it or the whole or any
substantial part of its property; (ii) makes any assignment for the benefit of
its creditors, or enters into an arrangement or composition or similar plan with
or for the benefit of creditors generally





51













occurring in circumstances in which such entity is unable to meet its
obligations as they become due; (iii) if an involuntary bankruptcy proceeding is
filed against Maker which Mortgagor colluded with the filing party(ies) to cause
its filing; (iv) if required to do so under the terms of this Mortgage or the
other Loan Documents, fails to maintain its status as a single purpose,
bankruptcy-remote entity pursuant to its organizational documents and this
Mortgage and the other Loan Documents; or (v) any claim, by reason of the
operation of federal bankruptcy, state insolvency, or similar creditors' rights
laws, is asserted to the effect that the transaction creating the lien of this
Mortgage is either (a) a fraudulent conveyance or fraudulent transfer, or (b) a
preferential transfer.

47.

Notices.  Any notice, demand, statement, request or consent made hereunder shall
be effective and valid only if in writing, referring to this Mortgage, signed by
the party giving such notice, and delivered either personally to such other
party, or sent by nationally recognized overnight courier delivery service or by
certified mail of the United States Postal Service, postage prepaid, return
receipt requested, addressed to the other party as follows (or to such other
address or person as either party or person entitled to notice may by notice to
the other party specify):




To Mortgagee:




John Hancock Life Insurance Company (U.S.A.)

 Real Estate Law Division, C-3

197 Clarendon Street

Boston, MA 02116




Re: Loan No. 526436:11




and with a copy concurrently to:




John Hancock Real Estate Law Division

Post Office Box 111

Boston, MA 02116

Re: Loan No. 526436:11

Attention: Donna H. Frankel, Esq.




To Mortgagor:




c/o Inland Mortgage Servicing Corporation

2901 Butterfield Road

Oak Brook, Illinois 60523








52













and with a copy concurrently to:




 Inland Diversified Kissimmee Pleasant Hill, L.L.C.

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention: General Counsel




Unless otherwise specified, notices shall be deemed given as follows:  (i) if
delivered personally, when delivered, (ii) if delivered by nationally recognized
overnight courier delivery service, on the day following the day such material
is sent, or (iii) if delivered by certified mail, on the third day after the
same is deposited with the United States Postal Service as provided above.

48.

Non-Waiver.  The failure of Mortgagee to insist upon strict performance of any
term hereof shall not be deemed to be a waiver of any term of this Mortgage.
Mortgagor shall not be relieved of Mortgagor’s obligations hereunder by reason
of (a) failure of Mortgagee to comply with any request of Mortgagor or any
Guarantor to take any action to foreclose this Mortgage or otherwise enforce any
of the provisions hereof or of the Note, any Guaranty or the other Loan
Documents, (b) the release, regardless of consideration, of the whole or any
part of the Mortgaged Property, or of any person liable for the Indebtedness or
portion thereof or (c) any agreement or stipulation by Mortgagee extending the
time of payment or otherwise modifying or supplementing the terms of the Note,
any Guaranty, this Mortgage or the other Loan Documents.  Mortgagee may resort
for the payment of the Indebtedness to any other security held by Mortgagee in
such order and manner as Mortgagee, in its discretion, may elect.  Mortgagee may
take action to recover the Indebtedness, or any portion thereof, or to enforce
any covenant hereof without prejudice to the right of Mortgagee thereafter to
foreclose this Mortgage.  The rights of Mortgagee under this Mortgage shall be
separate, distinct and cumulative and none shall be given effect to the
exclusion of the others.  No act of Mortgagee shall be construed as an election
to proceed under any one provision herein to the exclusion of any other
provision. Mortgagee shall not be limited exclusively to the rights and remedies
herein stated but shall be entitled to every right and remedy now or hereafter
afforded by law.

49.

Joint and Several Liability.  If there is more than one party comprising
Mortgagor, then the obligations and liabilities of each party under this
Mortgage shall be joint and several.

50.

Severability.  If any term, covenant or condition of the Note, any Guaranty or
this Mortgage is held to be invalid, illegal or unenforceable in any respect,
the Note, any Guaranty and this Mortgage shall be construed without such
provision.

51.

Duplicate Originals.  This Mortgage may be executed in any number of duplicate
originals and each such duplicate original shall be deemed to constitute but one
and the same instrument.





53













52.

Indemnity and Mortgagee’s Costs.  Mortgagor agrees to pay all costs, including,
without limitation, attorneys’ fees and expenses, incurred by Mortgagee in
enforcing the terms hereof and/or the terms of any of the other Loan Documents
or the Note or any Guaranty, and in protecting, defending, preserving or
enforcing the lien and security interest of this Mortgage or any other Loan
Document or any interest in the Mortgaged Property, whether or not suit is filed
and waives to the full extent permitted by law all right to plead any statute of
limitations as a defense to any action hereunder.  Mortgagor agrees to indemnify
and hold Mortgagee harmless from any and all liability, loss, damage or expense
(including, without limitation, attorneys’ fees and disbursements) that
Mortgagee may or might incur hereunder or in connection with the enforcement of
any of its rights or remedies hereunder, any action taken by Mortgagee
hereunder, or by reason or in defense of any and all claims and demands
whatsoever that may be asserted against Mortgagee arising out of the Mortgaged
Property; and should Mortgagee incur any such liability, loss, damage or
expense, the amount thereof with interest thereon at the Default Rate shall be
payable by Mortgagor immediately without demand, shall be secured by this
Mortgage, and shall be a part of the Indebtedness.

53.

Certain Definitions.  Unless the context clearly indicates a contrary intent or
unless otherwise specifically provided herein, words used in this Mortgage shall
be used interchangeably in singular or plural form.  The word “Mortgagor“ shall
mean Mortgagor and/or any subsequent owner or owners of the Mortgaged Property
or any part thereof or interest therein.  The word “Mortgagee“ shall mean
Mortgagee or any subsequent holder of the Note.  The word “Guaranty“ shall mean
any Guaranty of Payment, Guaranty of Completion, Guaranty of Collection,
Environmental Indemnity or any other Guaranty or Indemnity given at any time to
or for the benefit of Mortgagee in connection with the Loan.  The word
“Guarantor” shall mean any person giving or making any Guaranty.  The word
“Note“ shall mean the Note or any other evidence of indebtedness secured by this
Mortgage.  The words “Loan Documents“ shall mean the Note, this Mortgage, the
Lockbox Agreement between Mortgagor and Mortgagee dated of even date herewith,
the loan agreement, if any, between Mortgagor and Mortgagee, the security
agreement, if any, between Mortgagor and Mortgagee, the assignment of leases and
rents, if any, made by Mortgagor to Mortgagee, any reserve agreements between
Mortgagor and Mortgagee, any escrow agreements between Mortgagor and Mortgagee,
the assignment of contracts, if any, made by Mortgagor to Mortgagee, all
Guaranties, if any, made to Mortgagee, any other Mortgage or deed of trust
securing the Note and any other agreement, instrument, affidavit or document
executed by Mortgagor, any Guarantor or any indemnitor and delivered to
Mortgagee in connection with the Loan.  The word “person“ shall include an
individual, corporation, partnership, trust, unincorporated association,
government, governmental authority or other entity.  The words “Mortgaged
Property“ shall include any portion of the Mortgaged Property or interest
therein.  Whenever the context may require, any pronouns used herein shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns and pronouns shall include the plural and vice versa.





54













54.

No Oral Change.  This Mortgage, and any provisions hereof, may not be modified,
amended, waived, extended, changed, discharged or terminated orally or by any
act or failure to act on the part of Mortgagor or any one Mortgagor or
Mortgagee, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

55.

No Foreign Person.  Mortgagor is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended and the
related Treasury Department Regulations, including temporary regulations.

56.

Separate Tax Lot.  The Mortgaged Property is assessed for real estate tax
purposes as one or more wholly independent tax lot or lots, separate from any
adjoining land or improvements not constituting a part of such lot or lots, and
no other land or improvements is assessed and taxed together with the Mortgaged
Property or any portion thereof.

57.

Right to Release Any Portion of the Mortgaged Property.  Mortgagee may release
any portion of the Mortgaged Property for such consideration as Mortgagee may
require without, as to the remainder of the Mortgaged Property, in any way
impairing or affecting the lien or priority of this Mortgage, or improving the
position of any subordinate lienholder with respect thereto, except to the
extent that the obligations hereunder shall have been reduced by the actual
monetary consideration, if any, received by Mortgagee for such release, and may
accept by assignment, pledge or otherwise any other property in place thereof as
Mortgagee may require without being accountable for so doing to any other
lienholder.  This Mortgage shall continue as a lien and security interest in the
remaining portion of the Mortgaged Property.

58.

Subrogation.  The Mortgagee shall be subrogated for further security to the
lien, although released of record, of any and all encumbrances paid out of the
proceeds of the Loan secured by this Mortgage.

59.

Administrative Fees.  Mortgagee may charge administrative fees and be reimbursed
for all costs and expenses, including reasonable attorneys’ fees and
disbursements, associated with reviewing and processing post-closing requests of
Mortgagor.

60.

Disclosure.  Mortgagor represents and warrants that (a) it has fully disclosed
to Mortgagee all facts material to the Mortgaged Property and the operation and
tenants thereof, the Mortgagor, the Mortgagor’s business operations, any
guarantor of Recourse Obligations, any indemnitor of environmental liabilities,
and any other Guarantor and any principal of any of them and the background,
creditworthiness, financial condition and business operations of each, (b) all
material information submitted in connection with this Loan is true, correct and
complete, (c) the financial and operating statements and other accounting
information submitted in connection with the Loan are true, correct, complete,
and fairly present the financial condition of the Mortgagor, Guarantors and
Indemnitors and their respective





55













principals and have been prepared consistent with proper accounting standards,
and (d) there is no litigation, action, claim, or other proceeding, pending or
threatened which might, in any way, materially and/or adversely affect the
Applicant, Mortgagor, any Guarantor, any Indemnitor or the principals of any of
them, or the Mortgaged Property, Mortgagee's lien thereon, or the financial
condition of the Mortgaged Property or any of the aforementioned persons; and a
misrepresentation or breach of any representation, warranty or covenant shall be
an Event of Default under the Loan Documents.

61.

Headings, Etc..  The headings and captions of various paragraphs of this
Mortgage are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

62.

Address of Real Property.  The street address of the Real Property is as
follows: 3307-3343 S. Orange Blossom Trail, Kissimmee, Osceola County, Florida.

63.

Method of Payment.  All payments of principal and interest and other amounts due
under this Mortgage shall be paid to Mortgagee by Automated Clearing House debit
against Mortgagor's account.  Mortgagor agrees to provide Mortgagee all
necessary authorizations.

64.

Publicity.  Mortgagor agrees that Mortgagee, at its expense, may publicize the
financing of the Mortgaged Property in trade and similar publications.

65.

Relationship.  The relationship of Mortgagee to Mortgagor under this Mortgage is
strictly and solely that of lender and borrower and nothing contained in this
Mortgage or any other Loan Document is intended to create, or shall in any event
or under any circumstance be construed to create, a partnership, joint venture,
tenancy-in-common, joint tenancy or other relationship of any nature whatsoever
between Mortgagee and Mortgagor other than that of lender and borrower.

66.

Homestead.  Mortgagor hereby waives and renounces all homestead and exemption
rights provided by the constitution and the laws of the United States and of any
state, in and to the Land as against the collection of the Indebtedness, or any
part hereof.

67.

No Third Party Beneficiaries.  Nothing contained herein is intended or shall be
deemed to create or confer any rights upon any third person not a party hereto,
whether as a third-party beneficiary or otherwise, except as expressly provided
herein.

68.

Compliance with Regulation U.  Mortgagor represents, warrants and covenants that
no part of the proceeds of the Loan will be used for the purpose (whether
immediate, incidental or ultimate) of buying or carrying any margin stock within
the meaning of Regulation U (12 CFR part 221) of the Board of





56













Governors of the Federal Reserve System of the United States or for the purpose
of reducing or retiring any indebtedness which was originally incurred for any
such purpose, or for any other purpose which might constitute this Loan a
“purpose credit” within the meaning of such Regulation U.

69.

Entire Agreement.  This Mortgage, the Note and the other Loan Documents
constitute the entire agreement among Mortgagor and Mortgagee with respect to
the subject matter hereof and all understandings, oral representations and
agreements heretofore or simultaneously had among the parties are merged in, and
are contained in, such documents and instruments.

70.

Servicer.  Mortgagee may from time to time appoint a servicer (the “Servicer“)
to administer the Loan, which Servicer shall have the power and authority to
exercise all of the rights and remedies of Mortgagee and to act as agent of
Mortgagee hereunder.




71.

Book Entry.   Mortgagor hereby appoints Mortgagee as its agent for the purpose
of maintaining a registration book in which the ownership of the Note shall be
recorded.  In addition to any provisions set forth in the Loan Documents, the
Note may be sold, transferred or assigned only upon notification by the holder
to Mortgagee at the address indicated below that a sale, transfer or assignment
of the Note has been duly executed by the holder.




Notice of any sale, transfer or assignment of the Note is to be provided to:




John Hancock Life Insurance Company (U.S.A.)

c/o Book Entry Agent

Real Estate Finance Group

197 Clarendon Street, C-3

Boston, Massachusetts  02116

Attention:  Arthur J. Francis

72.

Governing Law; Consent to Jurisdiction.  THIS MORTGAGE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF FLORIDA WITHOUT REGARD TO
CONFLICT OF LAW PROVISIONS THEREOF.  EACH MORTGAGOR, ENDORSER AND GUARANTOR
HEREBY SUBMITS TO PERSONAL JURISDICTION IN SAID STATE AND THE FEDERAL COURTS OF
THE UNITED STATES OF AMERICA LOCATED IN SAID STATE (AND ANY APPELLATE COURTS
TAKING APPEALS THEREFROM) FOR THE ENFORCEMENT OF THE MORTGAGOR’S, ENDORSER’S OR
GUARANTOR’S OBLIGATIONS HEREUNDER, UNDER THE NOTE, THE GUARANTY AND THE OTHER
LOAN DOCUMENTS, AND WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAW OF ANY
OTHER STATE TO OBJECT TO JURISDICTION WITHIN SUCH STATE FOR THE PURPOSES OF SUCH
ACTION, SUIT, PROCEEDING OR LITIGATION TO ENFORCE SUCH OBLIGATIONS OF THE





57













MORTGAGOR, ENDORSER OR GUARANTOR.  EACH MORTGAGOR, ENDORSER AND GUARANTOR HEREBY
WAIVES AND AGREES NOT TO ASSERT, AS A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS MORTGAGE, THE NOTE, ANY GUARANTY OR ANY OTHER
LOAN DOCUMENT, (A) THAT IT IS NOT SUBJECT TO SUCH JURISDICTION OR THAT SUCH
ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN THOSE
COURTS OR THAT THIS MORTGAGE, THE NOTE, THE GUARANTY AND/OR ANY OF THE OTHER
LOAN DOCUMENTS MAY NOT BE ENFORCED IN OR BY THOSE COURTS OR THAT IT IS EXEMPT OR
IMMUNE FROM EXECUTION, (B) THAT THE ACTION, SUIT OR PROCEEDING IS BROUGHT IN AN
INCONVENIENT FORUM OR (C) THAT THE VENUE OF THE ACTION, SUIT OR PROCEEDING IS
IMPROPER.  IN THE EVENT ANY SUCH ACTION, SUIT, PROCEEDING OR LITIGATION IS
COMMENCED, MORTGAGOR, ENDORSER AND GUARANTOR AGREE THAT SERVICE OF PROCESS MAY
BE MADE, AND PERSONAL JURISDICTION OVER THE MORTGAGOR, ENDORSER OR GUARANTOR
OBTAINED, BY SERVICE OF A COPY OF THE SUMMONS, COMPLAINT AND OTHER PLEADINGS
REQUIRED TO COMMENCE SUCH LITIGATION UPON THE MORTGAGOR, ENDORSER OR GUARANTOR
BY SERVING SUCH PARTY AT 2901 BUTTERFIELD ROAD, OAK BROOK, ILLINOIS 60523 OR
SUCH OTHER RESIDENT AGENT AS SAID PARTIES MAY DESIGNATE BY GIVING WRITTEN NOTICE
OF SUCH DESIGNATION TO MORTGAGEE, AND IN THE EVENT THAT MORTGAGEE IS UNABLE TO
SERVE THE RESIDENT AGENT, THEN THE MORTGAGEE MAY SERVE THE SECRETARY OF STATE,
STATE OF FLORIDA.




73.

Future Advances.   This Mortgage is given to secure not only existing
indebtedness, but also future advances, whether such advances are obligatory or
are to be made at the option of Lender, or otherwise, as are made within twenty
(20) years from the date hereof, to the same extent as if such future advances
are made on the date of the execution of this Mortgage.  The total amount of
indebtedness that may be so secured may decrease to a zero amount from time to
time, or may increase from time to time, but the total unpaid balance secured at
one time shall not exceed twice the face amount of the Note, plus interest
thereon, and any disbursements made for the payment of taxes, levies or
insurance on the Mortgaged Property.

74.

Counterparts.   To facilitate execution, this Mortgage may be executed in as
many counterparts as may be convenient or required.  It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart.  All
counterparts shall collectively constitute a single instrument.  It shall not be
necessary in making proof of this Mortgage to produce or account for more than a
single counterpart containing the respective signatures of, or on behalf of,
each of the parties hereto.  Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.








58













75.

WAIVER OF JURY TRIAL.   MORTGAGOR AND MORTGAGEE DO HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THEIR RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
MORTGAGE, THE NOTE SECURED HEREBY, ANY OF THE OTHER LOAN DOCUMENTS, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER ORAL OR WRITTEN) OR ANY
ACTION OF EITHER PARTY ARISING OUT OF OR RELATED IN ANY MANNER TO THIS MORTGAGE,
THE NOTE SECURED HEREBY, THE LOAN SECURED HEREBY, THE OTHER LOAN DOCUMENTS OR
THE PREMISES (INCLUDING WITHOUT LIMITATION, ANY ACTION TO RESCIND OR CANCEL THIS
MORTGAGE AND ANY CLAIMS OR DEFENSES ASSERTING THAT THIS MORTGAGE WAS
FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE).  THIS WAIVER IS A
MATERIAL INDUCEMENT FOR THE DELIVERY AND ACCEPTANCE OF THIS MORTGAGE AND SHALL
SURVIVE THE CLOSING OR ANY TERMINATION OF THIS MORTGAGE OR THE OTHER LOAN
DOCUMENTS.
















[Balance of Page Intentionally Left Blank]




[Signatures Appear on Next Page]





59










IN WITNESS WHEREOF, Mortgagor has duly executed and delivered this Mortgage as
of the day and year first above written.




Signed, sealed and delivered

in the presence of:

MORTGAGOR:

 

INLAND DIVERSIFIED KISSIMMEE PLEASANT HILL, L.L.C., a Delaware limited liability
company

 

 

_[Illegible]

Name:










_[Illegible]

Name:

By:  Inland Diversified Real Estate Trust, Inc., a Maryland corporation




By: /s/Barry L. Lazarus

Name: Barry L. Lazarus

Title: President

 

 

 







STATE OF

ILLINOIS)

) ss:

COUNTY OF

DUPAGE)




On this 7th day of May, 2010, before me personally came Barry L. Lazarus,
President of Inland Diversified Real Estate Trust, Inc., a Maryland corporation,
and in such capacity executed and acknowledged the above instrument on behalf of
said entity. Such person X is personally known to me or ___ has produced
_______________________________ as identification.







/s/ Michael A. Schlau

Notary Public, State of Illinois

Name:

Michael A. Schlau

Commission No:

My Commission Expires: 09/24/13




(Notary Seal)

Pleasant Hill Commons\Mortgage




















EXHIBIT A



Lot 2, PLEASANT HILL COMMONS, according to the plat recorded in Plat Book 21,
Page 86, of the Public Records of Osceola County, Florida.




Together with access, parking, utility and stormwater easements for the benefit
of the above described land as more particularly set forth in that certain
Amended and Restated Declaration of Covenants, Restrictions and Easements
recorded in Official Records Book 3798, Page 1228, Public Records of Osceola
County, Florida.




Being the same property conveyed to Inland Diversified Kissimmee Pleasant Hill,
L.L.C., a Delaware limited liability company, by Special Warranty Deed recorded
in OR Book 3954, Pages 1074-1078, Public Records of Osceola County, Florida.





ENDNOTES

This Instrument Prepared By and When Recorded

Return to:




John Hancock Life Insurance Company (U.S.A.)

Real Estate Law Division, C-3

197 Clarendon Street

Boston, MA 02116

Attention:  Donna H. Frankel, Esq.




This Instrument Prepared By and When Recorded

Return to:




John Hancock Life Insurance Company (U.S.A.)

Real Estate Law Division, C-3

197 Clarendon Street

Boston, MA 02116

Attention:  Donna H. Frankel, Esq.












